Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND BETWEEN

MONEYGRAM INTERNATIONAL, INC.

AND

RIPPLE LABS INC.

DATED AS OF JUNE 17, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. DEFINITIONS; INTERPRETATION

     5  

Section 1.1

  Defined Terms      5  

Section 1.2

  Interpretation      13  

Article 2. SALE AND PURCHASE

     13  

Section 2.1

  Initial Investment      13  

Section 2.2

  Additional Closings      15  

Section 2.3

  Conditions to Additional Closings      16  

Section 2.4

  Notice of Termination Event; Reasonable Cooperation      16  

Section 2.5

  Legends      17  

Article 3. REPRESENTATIONS AND WARRANTIES OF PURCHASER

     18  

Section 3.1

  Existence      18  

Section 3.2

  Power; Authorization; Enforceable Obligations      18  

Section 3.3

  No Conflict or Violation      18  

Section 3.4

  Ownership of Equity Securities      18  

Section 3.5

  Foreign Ownership      19  

Section 3.6

  Brokers      19  

Section 3.7

  No Other Representations or Warranties; Disclaimer      19  

Article 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     20  

Section 4.1

  Existence      20  

Section 4.2

  Power; Authorization; Enforceable Obligations      20  

Section 4.3

  No Conflict or Violation      21  

Section 4.4

  Valid Issuance      22  

Section 4.5

  Listing      22  

Section 4.6

  Capitalization      22  

Section 4.7

  Financial Statements      22  

Section 4.8

  Absence of Certain Changes or Events      22  

Section 4.9

  SEC Documents      23  

Section 4.10

  Undisclosed Events, Liabilities or Developments; Off Balance Sheet
Arrangements      23  

Section 4.11

  Litigation      23  

Section 4.12

  Compliance with Laws      24  

Section 4.13

  Application of Takeover Protections      24  

Section 4.14

  No Other Representations or Warranties      24  



--------------------------------------------------------------------------------

Section 4.15

  Brokers      25  

Article 5. INDEMNIFICATION

     25  

Section 5.1

  Indemnification      25  

Article 6. ADDITIONAL AGREEMENTS

     27  

Section 6.1

  Registration Rights      27  

Section 6.2

  Lock-Up; Standstill      27  

Section 6.3

  Ownership Limitations      28  

Section 6.4

  Company Board Matters      28  

Article 7. CONDITIONS TO EACH ADDITIONAL CLOSING

     31  

Section 7.1

  Conditions Precedent to the Obligations of Purchaser      31  

Section 7.2

  Conditions Precedent to the Obligations of the Company      32  

Article 8. MISCELLANEOUS

     33  

Section 8.1

  Termination      33  

Section 8.2

  Amendment      33  

Section 8.3

  Notices      33  

Section 8.4

  Entire Agreement; No Third-Party Beneficiaries      34  

Section 8.5

  Waiver      34  

Section 8.6

  Expenses      35  

Section 8.7

  Successors and Assigns      35  

Section 8.8

  Further Assurances      35  

Section 8.9

  Disclosure Schedules      35  

Section 8.10

  Publicity; Confidentiality      35  

Section 8.11

  Severability      36  

Section 8.12

  Governing Law      36  

Section 8.13

  Waiver of Jury Trial      36  

Section 8.14

  Consent to Jurisdiction      36  

Section 8.15

  Counterparts      37  

EXHIBITS

 

Exhibit A

  

Warrant Agreement

Exhibit B

  

Registration Rights Agreement

Exhibit C

  

Form of Additional Closing Officer’s Certificate

Exhibit D

  

Form of Purchaser Observer/Director NDA

 

3



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of June 17, 2019 (the “Effective Date”), by and between MoneyGram International,
Inc., a Delaware corporation (the “Company”), and Ripple Labs Inc., a Delaware
corporation (“Purchaser”). Purchaser and the Company are each referred to herein
as a “Party” and, together, as the “Parties.”

WHEREAS, the Company and Purchaser desire to enter into this Agreement to set
forth the terms and conditions by which the Company shall issue, and Purchaser
shall purchase, from time to time as provided herein, shares of common stock,
$0.01 par value, of the Company (“Common Stock”) and Warrants (as defined
below);

WHEREAS, simultaneously with the execution of this Agreement, Silicon Valley
Bank (the “LOC Bank”) is issuing a letter of credit (the “Letter of Credit”) on
behalf of Purchaser for the benefit of the Company in a face amount equal to
$20 million (the “LOC Amount”), which backstops a commitment by Purchaser to
purchase shares of Common Stock and Warrants up to an amount equal to the LOC
Amount and which may be drawn by the Company subject to and in accordance with
the terms and conditions set forth in the Letter of Credit and this Agreement;

WHEREAS, simultaneously with the execution of this Agreement, Purchaser and the
Company are entering into that certain commercial agreement (the “Commercial
Agreement”), pursuant to which the Company and its Subsidiaries will (a) obtain
access to, and specified support from, Purchaser, for implementation and use of
Purchaser’s xRapid platform (the “Platform”) relating to transfer and receipt of
cross-border payments in agreed corridors and (b) agree to use its commercially
reasonable efforts to deploy the Platform for such purpose;

WHEREAS, simultaneously with the execution of this Agreement, Purchaser and THL
(as defined below) are entering into that certain Letter Agreement (the “THL
Letter Agreement”), pursuant to which THL will agree to enter into, in the event
a Purchaser Director (as defined below) is appointed to the Company Board, a
customary voting and support agreement (the “THL Voting Agreement”), pursuant to
which THL will agree to vote its Equity Securities (as defined below) in favor
of the Purchaser Director at each meeting of stockholders of the Company at
which such Purchaser Director is nominated for election; provided, that, in each
case, the voting and support obligations set forth therein shall only be
effective if and so long as Purchaser has the right to designate a Purchaser
Director; and provided, further, that the voting and support obligations set
forth therein shall terminate upon THL and its Affiliates ceasing to own, in the
aggregate, 10% or more of any class of Equity Securities of the Company
registered pursuant to Section 12 of the Securities Exchange Act of 1934; and

WHEREAS, upon the terms and subject to the conditions contained herein, the
Company shall issue and sell to Purchaser, from time to time as provided herein,
and Purchaser shall purchase from the Company, (i) shares of Common Stock on the
Effective Date and (ii) after the Effective Date, an amount of Common Stock up
to an amount equal to the LOC Amount or to the extent applicable as set forth
herein, Warrants.

NOW, THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINITIONS; INTERPRETATION

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings.

“Additional Closing Company Representations” shall mean the representations and
warranties of the Company contained in Section 4.1 (Existence); Section 4.2
(Power; Authorization; Enforceable Obligations); Section 4.3 (No Conflict or
Violation); Section 4.4 (Valid Issuance); and Section 4.5 (Listing).

“Additional Closing Date” shall mean with respect to any Additional Closing, the
date on which such Additional Closing occurs, which shall be the fifth Business
Day following the delivery by the Company of a Draw Notice with respect to such
Additional Closing.

“Additional Closing Purchaser Representations” shall mean the representations
and warranties of Purchaser contained in Section 3.1 (Existence); Section 3.2
(Power; Authorization; Enforceable Obligations); and Section 3.3 (No Conflict or
Violation).

“Additional Closings” shall have the meaning set forth in Section 2.2(a).

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.

“Agreement” shall have the meaning set forth in the preamble.

“Alternative Ownership Threshold” shall have the meaning set forth in
Section 6.4(d).

“Anti-Bribery Laws” means anti-bribery and anti-corruption Laws, including
(i) the Foreign Corrupt Practices Act, (ii) the United Kingdom Bribery Act 2010,
(iii) anti-bribery legislation promulgated by the European Union and implemented
by its member states and (iv) legislation adopted in furtherance of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.

“Anti-Money Laundering Laws” means anti-money laundering-related Laws,
including, (i) the European Union Anti-Money Laundering Directives and any Laws,
circulars or instructions implementing or interpreting the same and (ii) the
applicable financial recordkeeping and reporting requirements of the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended.

“Applicable Board Committee” shall mean any committee of the Company Board.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (a) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(b) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.

 

5



--------------------------------------------------------------------------------

“Board Compliance Requirements” shall have the meaning set forth in
Section 6.4(a).

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in New York, New York, San Francisco, California or
Dallas, Texas are required or authorized by Law to be closed.

“Change of Control” shall mean any transaction in which any Person (i) becomes
the beneficial owner, directly or indirectly, of more than fifty percent (50%)
of the outstanding voting power (including securities exercisable, convertible
or exchangeable into voting securities) of the Company by means of merger, stock
sale, recapitalization, exchange, consolidation or other similar transaction or
(ii) acquires all or substantially all of the Company’s assets.

“Claim” shall mean any civil, criminal, or administrative actions, suits,
demands, claims, hearings, investigations, petitions, grievances, proceedings,
settlements, or enforcement actions commenced, brought, conducted or heard by or
before otherwise involving, a Governmental Authority or any arbitrator or
arbitration panel.

“Commercial Agreement” shall have the meaning set forth in the recitals.

“Commitment Period” shall mean the period commencing on the Effective Date and
expiring on the earliest to occur of: (a) the date on which Purchaser shall have
purchased Common Stock or Warrants pursuant to this Agreement for an aggregate
purchase price amount equal to $50,000,000.00, (b) June 30, 2020 and (c) a
Termination Event.

“Common Stock” shall have the meaning set forth in the recitals.

“Common Stock Purchase Price” shall mean, with respect to any Letter of Credit
Draw, the greater of (a) $4.10 and (b) in the event the price of the Common
Stock on NASDAQ exceeds $4.10 per share as of the close of regular trading on
the Trading Day immediately prior to the date the Company delivers a Draw Notice
to the LOC Bank, the lesser of (i) 150% of the 30-Trading-Day VWAP of the Common
Stock as of the close of regular trading on the Trading Day immediately prior to
the date the Company delivers a Draw Notice to the LOC Bank and (ii) $6.40.

“Company” shall have the meaning set forth in the preamble.

“Company Board” shall mean the board of directors of the Company.

“Company Charter” shall mean the Amended and Restated Certificate of
Incorporation of the Company, as amended, modified or supplemented from time to
time.

“Company Indemnitees” shall have the meaning set forth in Section 5.1(c).

 

6



--------------------------------------------------------------------------------

“Company Option” shall mean an outstanding option to purchase shares of Common
Stock.

“Company Reports” shall mean all reports, registration statements and other
documents required to be filed or furnished by the Company with the SEC, each as
may be supplemented, modified or amended from time to time.

“Company RSUs” shall mean restricted stock units granted pursuant to the Company
Stock Plan, whether vested or unvested, representing the right to receive shares
of Common Stock, whether subject to performance-based vesting requirements or
time-based vesting requirements.

“Company Stock Plan” shall mean the Company’s 2005 Omnibus Incentive Plan, as
amended, restated, modified or supplemented from time to time.

“Competitive Product” shall mean any product or solution that utilizes a
cryptocurrency as a bridge currency for cross-border settlement.

“Contractual Obligation” shall mean, as to any Person, any provision of any
contract, agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Creditors’ Rights” shall mean applicable bankruptcy, insolvency, reorganization
or other laws affecting creditors’ rights and remedies generally and general
equitable principles.

“Derivative Securities” shall mean any right, option, warrant or other security
convertible into or exercisable for Common Stock, including the Series D
Preferred Stock.

“Disclosure Schedules” shall have the meaning set forth in Section 8.9.

“Draw Notice” shall mean a written notice to the LOC Bank setting forth the
Letter of Credit Draw that the Company requests from the LOC Bank pursuant to
the Letter of Credit and which identifies the Additional Closing Date and which
includes the Draw Notice Representation.

“Draw Notice Representation” means the following representation, which the
Company is required to make to the LOC Bank to validly deliver a Draw Notice:
“MoneyGram represents that (a) that delivery of this demand is permitted by the
terms of the Agreement, (b) no Termination Event has occurred and is continuing
under the Agreement and (c) no event has occurred and is continuing since the
date of the Agreement which, but for the lapse of time or the giving of notice,
or both, would constitute an Event of Default under MoneyGram’s senior secured
first lien term facility (or any successor debt facility) or senior secured
second lien term facility (or any successor debt facility).”

“Effective Date” shall have the meaning set forth in the preamble.

“Equity Securities” shall mean Common Stock and any Derivative Security of
Common Stock.

 

7



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Event of Default” (or, if not defined, such analogous term) shall have the
meaning set forth in the applicable agreement governing the Company’s senior
secured first lien term facility (or any successor debt facility) or senior
secured second lien term facility (or any successor debt facility).

“Foreign Corrupt Practices Act” shall have the meaning set forth in
Section 4.12(b)(ii).

“Financial Statements” shall have the meaning set forth in Section 4.7.

“Fraud” shall mean common law fraud under Delaware law.

“Fundamental Representations” shall mean the representations and warranties of
the Company contained (i) in the first sentence of Section 4.1 (Existence); (ii)
Section 4.2 (Power; Authorization), but not including the last sentence of
Section 4.2; and (iii) Section 4.4 (Valid Issuance).

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any multinational, national, federal, state,
local or foreign court, administrative agency or commission or other
governmental or regulatory authority or instrumentality or self-regulatory
organization.

“GS” shall mean Goldman Sachs & Co. LLC and funds affiliated with Goldman
Sachs & Co. LLC that own Series D Preferred Stock.

“Holdco Entity” shall mean an entity, if any, (i) that owns all of Purchaser’s
outstanding stock and (ii) whose stockholders are the same Persons who were
Purchaser’s stockholders immediately prior to such time that such entity
acquired all of Purchaser’s outstanding stock and who own stock in such entity
in the same relative percentages as they owned stock in Purchaser.

“Indemnified Liabilities” shall have the meaning set forth in Section 5.1(b).

“Initial Closing” shall have the meaning set forth in Section 2.1(b).

“Initial Investment” shall have the meaning set forth in Section 2.1(a).

“Initial Purchase Price” shall have the meaning set forth in Section 2.1(a).

“Initial Shares” shall have the meaning set forth in Section 2.1(a).

“Initial Warrant” shall have the meaning set forth in Section 2.1(a).

“Key Corridors” shall mean the European Union and the United States to and from
Mexico and the Philippines.

 

8



--------------------------------------------------------------------------------

“Law” shall mean any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree, administrative order, code of practice or injunction
issued, promulgated or entered into by or with any Governmental Authority.

“Letter of Credit” shall have the meaning set forth in the recitals.

“Letter of Credit Draw” shall mean the portion of the LOC Amount requested by
the Company in the Draw Notice.

“Lien” shall mean any mortgage, deed of trust, hypothecation, lien, pledge,
encumbrance, charge, security interest, judgment lien, easement, servitude or,
in each case, any other similar encumbrance.

“LOC Amount” shall have the meaning set forth in the recitals.

“LOC Bank” shall have the meaning set forth in the recitals.

“Lock-Up Period” shall mean the period beginning on the Effective Date and
ending on the earlier to occur of (a) June 30, 2020 and (b) a Termination Event.

“Lock-Up Securities” shall have the meaning set forth in Section 6.2(a).

“Market Price” means, with respect to any particular measurement date, the
closing price of a share of Common Stock as reported on NASDAQ for the Trading
Day immediately preceding such measurement date.

“Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes, effects, or occurrences, has or would be
reasonably expected to have a material adverse effect on the business, results
of operations or financial condition of the Company and its Subsidiaries taken
as a whole; provided, however, that in determining whether a Material Adverse
Effect has occurred or would be reasonably expected to occur, there shall be
excluded any effect on the Company and its Subsidiaries to the extent caused by,
resulting from or relating to (i) any change after the date of this Agreement in
laws of general applicability (including any change in immigration, tariff or
trade policies) or published interpretations thereof by Governmental Authorities
or in GAAP; (ii) the announcement, disclosure or execution of this Agreement or
the transactions contemplated hereby, including the identity of Purchaser and
the Platform, including any effect on the Company’s relationships (whether
contractual or otherwise) with its customers, suppliers, licensors, landlords,
joint venture partners, financing sources, agents or employees; (iii) any
changes after the date of this Agreement in general political, economic or
business conditions in the United States or any country or region in the world
in which the Company or any of its Subsidiaries does business (including any
changes resulting from the impending withdrawal of the United Kingdom from the
European Union), or any changes in securities, credit or capital market
conditions, including interest rates or exchange rates; (iv) the failure by the
Company and its Subsidiaries to meet internal projections or forecasts or
published revenue or earnings predictions for any period ending on or after the
date of this Agreement or a decrease in the market price of shares of Common
Stock; provided, that, the exception in this clause (iv) shall not prevent the
underlying facts giving rise or contributing to such failure or decrease from
being taking into account in determining whether a Material

 

9



--------------------------------------------------------------------------------

Adverse Effect has occurred; (v) hurricanes, earthquakes, floods or other
natural disasters; (vi) the commencement, continuation or escalation of a war
(whether or not declared), armed hostilities or acts of terrorism; (vii) any
change or effect generally affecting the money transmission industry; (viii) the
performance by the Company or any of its affiliates of its or their express
obligations under this Agreement; or (ix) any action or omission by the Company
taken at the express written request of Purchaser; provided, that, the effect of
any change or event described in clauses (i), (iii), (v), (vi) or (vii) shall be
taken into account in determining whether a Material Adverse Effect has occurred
or would be reasonably expected to occur to the extent that such change or event
has a disproportionate impact on the Company and its Subsidiaries relative to
other participants in the money transmission industry.

“Money Transmitter License” shall mean any approval that is necessary under any
and all legal requirements relating to the business of transmitting money or
other payment or money services businesses to entitle the Company or any of its
Subsidiaries to carry on and conduct its businesses as currently conducted.

“NASDAQ” shall mean The Nasdaq Stock Market.

“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, demand, request, writ, decree or verdict entered, issued, made or
rendered by any Governmental Authority.

“Ownership Threshold” shall have the meaning set forth in Section 6.4(d).

“Party” or “Parties” shall have the meaning set forth in the preamble.

“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, government or any agency or
political subdivision thereof, or any other entity or any group (as defined in
Section 13(d) of the Exchange Act) composed of two or more of the foregoing.

“Platform” shall have the meaning set forth in the recitals.

“Purchaser” shall have the meaning set forth in the preamble.

“Purchaser Director” shall have the meaning set forth in Section 6.4(b)(i).

“Purchaser Indemnitees” shall have the meaning set forth in Section 5.1(b).

“Purchaser Observer” shall have the meaning set forth in Section 6.4(a).

“Purchaser Operating Executive” shall mean the Operating Executive (as defined
in the Commercial Agreement).

“Purchaser Voting Agreement” shall have the meaning set forth in Section 6.4(c).

“Registration Rights Agreement” shall have the meaning set forth in Section 6.1.

 

10



--------------------------------------------------------------------------------

“Regulatory Ownership Cap” shall mean 9.95% of the Voting Securities of the
Company (not including shares of Common Stock underlying unexercised Warrants)
or such other amount of the securities of the Company the acquisition of which
would require either Purchaser or the Company to obtain prior approval or
non-objection of any Governmental Authority, as may be reasonably determined by
the Parties and mutually agreed in good faith.

“Representatives” shall mean, with respect to a Person, the officers, employees
and agents and representatives of such Person, including any investment banker,
financial advisor, attorney, accountant or other authorized advisor, agent or
representative retained by such Person in connection with the transactions
contemplated by this Agreement.

“Required Regulatory Approvals” shall mean approvals or confirmations of
non-objections related to Money Transmitter Licenses of the Company or its
Subsidiaries permitting the acquisition by Purchaser of securities in excess of
the Regulatory Ownership Cap and the appointment by Purchaser of a Purchaser
Director, as applicable, in accordance with this Agreement.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

“Series D Preferred Stock” shall mean the Series D Participating Convertible
Preferred Stock, par value $0.01 per share, of the Company.

“Subsidiary” shall mean, with respect to any person, any other corporation,
partnership, joint venture, limited liability company or any other entity (a) of
which such first person or a Subsidiary of such first person is a general
partner or managing member or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity is directly or indirectly owned or controlled by such
first person.

“Termination Event” shall mean the occurrence of any of the following:

(a) the Commercial Agreement is terminated pursuant to the terms thereof by
Purchaser due to a material breach by the Company or by the Company other than
due to a material breach by Purchaser, including due to a Termination Event;

(b) (i) the Company commences any Claim (A) under any existing or future Law
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts, or (B) seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or any substantial part of its assets,
(ii) the Company makes a general assignment for the benefit of its creditors or
(iii) a court shall have entered a decree or order for relief against the
Company in any involuntary case under Title 11 of the United States Code, as
amended from time to time, or any applicable bankruptcy or similar Law now or
hereafter in effect, which decree or order is not stayed, vacated, discharged,
or bonded pending appeal within 90 days from the entry thereof;

 

11



--------------------------------------------------------------------------------

(c) an Event of Default occurs and is continuing under the Company’s senior
secured first lien term facility (or any successor debt facility) or senior
secured second lien term facility (or any successor debt facility) that is not
cured or waived for a period exceeding 45 days (provided that the Company will
not draw under the Letter of Credit to cure such an Event of Default);

(d) the Company experiences a material adverse regulatory action that prevents
or materially impairs the Company from providing money transfer services in Key
Corridors or that otherwise would reasonably be expected to materially impair
the Company’s ability to attain the transaction volumes contemplated in the
Commercial Agreement and that is not resolved for a period exceeding 45 days; or

(e) the Company undergoes a Change of Control.

provided, that, to the extent that an event described in (a) through (e) above
occurs and Purchaser elects (in its sole discretion) to deliver a writing to the
Company waiving the occurrence of such event as a “Termination Event”, then the
occurrence of such event shall not be considered a “Termination Event” for
purposes of this Agreement.

“THL” shall mean Thomas H. Lee Partners, L.P. and funds affiliated with Thomas
H. Lee Partners, L.P.

“THL Letter Agreement” shall have the meaning set forth in the recitals.

“THL Voting Agreement” shall have the meaning set forth in the recitals.

“Trading Day” shall mean any day on which the Common Stock is listed or quoted
and traded on NASDAQ.

“Transaction Agreement” shall mean the Registration Rights Agreement, the
Warrant Agreement, any Warrant and the Letter of Credit and any certificate
(including any Draw Notice), instrument or document contemplated by this
Agreement or the transactions contemplated hereby or thereby. For the avoidance
of doubt, the Commercial Agreement and Voting Agreements are not Transaction
Agreements.

“Voting Agreements” shall mean the THL Voting Agreement and Purchaser Voting
Agreement.

“Voting Securities” shall mean Equity Securities the holders of which, at the
time of determination, are entitled to vote for the election of directors of the
Company.

“VWAP” per share of Common Stock for any specified period of determination shall
mean the per share volume-weighted average Market Price over such period.

 

12



--------------------------------------------------------------------------------

“Warrant” shall mean a warrant in the form attached to the Warrant Agreement as
Exhibit A issued by the Company to Purchaser pursuant to this Agreement, and
which has a per share exercise price of $0.01 per share.

“Warrant Agent” shall mean Equiniti Trust Company, a limited trust company
organized under the laws of the State of New York.

“Warrant Agreement” shall mean that certain Warrant Agreement attached hereto as
Exhibit A hereto, dated as of the Effective Date, by and between the Company and
the Warrant Agent.

“Warrant Purchase Price” shall mean, with respect to any Letter of Credit Draw,
the greater of (a) $4.10 and (b) in the event the price of the Common Stock on
NASDAQ exceeds $4.10 per share as of the close of regular trading on the Trading
Day immediately prior to the date the Company delivers a Draw Notice to the LOC
Bank, the lesser of (i) 100% of the 30-Trading-Day VWAP of the Common Stock as
of the close of regular trading on the Trading Day immediately prior to the date
the Company delivers a Draw Notice to the LOC Bank and (ii) $6.40.

Section 1.2 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The word
“from” means “from and including.” The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms. References to any Law include references to any associated rules
and regulations with respect thereto. In this Agreement, all references to
“dollars” or “$” are to United States dollars. This Agreement and any
Transaction Agreement shall be construed without regard to the identity of the
person who drafted the various provisions of the same. Each and every provision
of this Agreement and such other documents and instruments shall be construed as
though all of the parties participated equally in the drafting of the same.
Consequently, the parties acknowledge and agree that any rule of construction
that a document is to be construed against the drafting party shall not be
applicable either to this Agreement or such other documents and instruments.

ARTICLE 2.

SALE AND PURCHASE

Section 2.1 Initial Investment.

(a) Initial Purchase and Sale. The Company shall issue and sell to Purchaser,
and Purchaser shall purchase and acquire from the Company (the “Initial
Investment”), (i) 5,610,923 shares (the “Initial Shares”) of Common Stock for
$4.10 per share and (ii) a Warrant exercisable for 1,706,151 shares of Common
Stock (the “Initial Warrant”) with a per share reference price of $4.10 per
share of Common Stock, for an aggregate purchase price of $30,000,003.40 (the
“Initial Purchase Price”).

 

13



--------------------------------------------------------------------------------

(b) Initial Closing. The closing of the Initial Investment (the “Initial
Closing”) shall occur by electronic exchange of documents at 10:00 A.M. Central
Time on the Effective Date. All items delivered by Purchaser and the Company at
the Initial Closing (including pursuant to Section 2.1(c) and Section 2.1(d))
shall be deemed to have been delivered simultaneously, and no items will be
deemed delivered or waived until all have been delivered or waived.

(c) Initial Closing Deliverables of the Company. Subject to the terms and
conditions set forth in this Agreement, on the Effective Date, the Company shall
deliver to Purchaser:

(i) a copy of the Registration Rights Agreement, duly executed by the Company;

(ii) a copy of the Warrant Agreement, duly executed by the Company and the
Warrant Agent;

(iii) a copy of the THL Letter Agreement, duly executed by THL;

(iv) a certificate in the name of Purchaser representing the Initial Shares,
free and clear of any Liens other than those created or incurred by Purchaser
(provided that in lieu of delivering a certificate for the Initial Shares, the
Company may cause such shares to be registered in book-entry form by the
Company’s transfer agent for Common Stock);

(v) a copy of the Commercial Agreement, duly executed by the Company; and

(vi) the Initial Warrant, duly executed by the Company and free and clear of any
Liens other than those created or incurred by Purchaser.

(d) Initial Closing Deliverables of Purchaser. Subject to the terms and
conditions set forth in this Agreement, on the Effective Date, Purchaser shall
deliver to the Company:

(i) the Initial Purchase Price for the Initial Shares and the Initial Warrant to
the Company by wire transfer of U.S. dollars in immediately available funds to
an account specified by the Company in writing at least two Business Days prior
to the date hereof;

(ii) a copy of the Registration Rights Agreement, duly executed by Purchaser;

(iii) an original Letter of Credit, duly executed by Purchaser, the LOC Bank and
the other parties thereto, which Letter of Credit shall (A) expire upon the
earlier to occur of June 30, 2020 and a Termination Event and (B) provide for
multiple drawings thereunder; and

 

14



--------------------------------------------------------------------------------

(iv) a copy of the Commercial Agreement, duly executed by Purchaser; and

(v) a copy of the THL Letter Agreement, duly executed by Purchaser.

Section 2.2 Additional Closings.

(a) General. Subject to Section 6.3 and the satisfaction or waiver of the
conditions set forth in Article 7, the Company may from time to time elect to
issue and sell additional shares of Common Stock and Warrants to Purchaser in
accordance with the terms set forth herein on the applicable Additional Closing
Date (each, an “Additional Closing” and together, the “Additional Closings”), by
delivering at least five Business Days’ written notice to Purchaser, which
notice shall be accompanied by the certificate contemplated by Section 7.1(d),
and by requesting a Letter of Credit Draw from the LOC Bank by the delivery of a
Draw Notice to the LOC Bank, with a copy to Purchaser. Each Additional Closing
shall occur by electronic exchange of documents at 10:00 A.M. Central Time on
the Additional Closing Date of such Additional Closing. Subject to the terms and
conditions set forth in this Agreement, including Section 2.2(c), the number of
shares of Common Stock that Purchaser shall receive for each Letter of Credit
Draw shall be determined by dividing the amount of the Letter of Credit Draw by
the Common Stock Purchase Price. No fractional shares shall be issued.
Fractional shares shall be rounded to the next higher whole number of shares.
The maximum amount of all Letter of Credit Draws that the Company may make under
this Agreement (and the maximum consideration Purchaser is obligated to pay for
Common Stock and/or Warrants hereunder at Additional Closings) shall not exceed
the LOC Amount.

(b) Draw Notice. Subject to Section 2.2(a) and Section 6.3, at any time during
the Commitment Period, in order to exercise its right to issue and sell
additional Common Stock or Warrants to Purchaser and request a Letter of Credit
Draw, the Company shall concurrently deliver (i) a Draw Notice to the LOC Bank
at least five Business Days prior to the applicable Additional Closing Date and
(ii) a copy of any Draw Notice to Purchaser. Notwithstanding anything to the
contrary in this Agreement, the Company shall not deliver a Draw Notice to the
LOC Bank unless the conditions precedent set forth in Section 7.1 and
Section 7.2 are satisfied or waived at such time (based on the Company’s
knowledge at such time and other than those to be satisfied or waived at the
applicable Additional Closing itself, but subject to such conditions being
satisfied at the Additional Closing), and delivery of a Draw Notice shall be
deemed to constitute a representation to Purchaser and the LOC Bank that such
conditions have been satisfied or waived at such time (other than those to be
satisfied or waived at the applicable Additional Closing itself, but subject to
such conditions being satisfied at the Additional Closing). If the Company
becomes aware, at any time after a Draw Notice is delivered, that the related
Additional Closing will not occur promptly upon funding of the Letter of Credit
Draw for any reason (including because the conditions set forth in Section 7.1
and Section 7.2 will not be satisfied or waived as of the applicable Additional
Closing), then (x) the Company shall promptly deliver written notice to the LOC
Bank rescinding such Draw Notice and, (y) if the applicable Letter of Credit
Draw is funded, the Company shall be deemed to receive such funds in trust for
the benefit of Purchaser, and shall promptly remit such funds to Purchaser. The
Company acknowledges and agrees that its obligation to remit funds in accordance
with the preceding sentence is not to be subject to setoff or counterclaim of
any kind.

 

15



--------------------------------------------------------------------------------

(c) Regulatory Ownership Cap; Warrants. If the Company delivers a Draw Notice
with respect to a Letter of Credit Draw and (x) the applicable number of shares
of Common Stock to be acquired by Purchaser in connection with such Letter of
Credit Draw would result in Purchaser Beneficially Owning more than the
Regulatory Ownership Cap, and (y) the Required Regulatory Approvals have not
been obtained as of the date of such Letter of Credit Draw, then:

(i) to the extent Purchaser Beneficially Owns a number of shares of Common Stock
less than the Regulatory Ownership Cap, the Company shall issue, and Purchaser
shall receive, a number of shares of Common Stock that would result in Purchaser
owning a number of shares of Common Stock equal to the Regulatory Ownership Cap
minus the number of shares of Common Stock Purchaser Beneficially Owns
immediately prior to such Letter of Credit Draw; and

(ii) the Company shall issue a Warrant exercisable for a number of shares of
Common Stock equal to (1)(A) the amount of such Letter of Credit Draw minus
(B) (x) the number of shares of Common Stock issued pursuant to
Section 2.2(c)(i) (if any) multiplied by (y) the Common Stock Purchase Price
divided by (2) the Warrant Purchase Price.

(d) Additional Closings. On each Additional Closing, the Company shall deliver
to Purchaser the applicable number of shares of Common Stock in certificated
form (provided that in lieu of delivering a certificate for such shares, the
Company may cause such shares to be registered in book-entry form by the
Company’s transfer agent for Common Stock), or, to the extent applicable
pursuant to Section 2.2(c), a Warrant exercisable for the applicable number of
shares of Common Stock in certificated form (provided that in lieu of delivering
a certificate for such shares, the Company may cause such shares to be
registered in book-entry form by the Company’s transfer agent for Common Stock),
in each case free and clear of all Liens other than those created or incurred by
Purchaser representing the amount of shares of Common Stock or Warrants
purchased at such Additional Closing, registered in the name of Purchaser. In
addition, on or prior to the Additional Closing, each of the Company and
Purchaser shall deliver to each other all documents, instruments and writings
required to be delivered by either of them pursuant to this Agreement in order
to implement and effect the transactions contemplated herein.

Section 2.3 Conditions to Additional Closings. Each of the Company and Purchaser
agree that (a) the obligation of Purchaser to purchase shares of Common Stock or
Warrants, as applicable (and to cause the LOC Bank to provide payment for such
purchase), at an Additional Closing, is subject to the satisfaction or waiver of
the conditions set forth in Section 7.1 and Section 7.2 and (b) the obligation
of the Company to deliver shares of Common Stock or Warrants, as applicable, at
an Additional Closing is subject to the satisfaction or waiver of the conditions
set forth in Section 7.1 and Section 7.2.

Section 2.4 Notice of Termination Event; Reasonable Cooperation.

(a) In the event (i) a Termination Event occurs or (ii) an Event of Default
occurs under the Company’s senior secured first lien term facility (or any
successor debt facility) or senior secured second lien term facility (or any
successor debt facility), the Company shall, in either case, promptly after
becoming aware or having knowledge of such event (and in any event within two
Business Days after becoming aware or having knowledge of such event), notify
Purchaser in writing of the occurrence of such event, together with a reasonable
description thereof.

 

16



--------------------------------------------------------------------------------

(b) In the event that the Company and Purchaser mutually agree that a
Termination Event has occurred and is continuing, the Company shall cooperate in
good faith with Purchaser to terminate the Letter of Credit, including by, upon
Purchaser’s request, returning the Letter of Credit for cancellation, notifying
the LOC Bank that a Termination Event has occurred and requesting that the LOC
Bank terminate the Letter of Credit.

Section 2.5 Legends.

(a) Common Stock. Each certificate evidencing shares of Common Stock issued
hereunder shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF A SECURITIES
PURCHASE AGREEMENT, DATED AS OF JUNE 17, 2019, AS MAY BE AMENDED FROM TIME TO
TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER SET FORTH THEREIN. A COPY OF
THE SECURITIES PURCHASE AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES
OF MONEYGRAM INTERNATIONAL, INC. (THE “COMPANY”).

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY U.S.
STATE OR FOREIGN SECURITIES LAWS, IN RELIANCE UPON APPLICABLE EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND SUCH STATE AND FOREIGN
SECURITIES LAWS. THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE IN CONTRAVENTION OF THE
1933 ACT OR ANY U.S. STATE OR FOREIGN SECURITIES LAWS. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE 1933 ACT AND ANY APPLICABLE U.S. STATE OR FOREIGN
SECURITIES LAWS, OR THE HOLDER HEREOF PROVIDES EVIDENCE REASONABLY SATISFACTORY
TO THE COMPANY (WHICH, IN THE DISCRETION OF THE COMPANY, MAY INCLUDE AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY) THAT NO SUCH REGISTRATION IS REQUIRED.

(b) Warrant. Each Warrant issued hereunder shall bear the legend in
substantially the form set forth on the form of Warrant attached to the Warrant
Agreement as Exhibit A.

 

17



--------------------------------------------------------------------------------

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except in each case as set forth in the corresponding section or subsection of
the Disclosure Schedules, Purchaser hereby represents and warrants to the
Company that the following are true as of the Effective Date and, with respect
to the Additional Closing Purchaser Representations, as of each Additional
Closing Date:

Section 3.1 Existence. Purchaser: (a) is duly incorporated, validly existing and
in good standing under the laws of the State of Delaware and (b) has the power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged.

Section 3.2 Power; Authorization; Enforceable Obligations. Purchaser: (a) has
the power and authority to execute, deliver and perform its obligations under
this Agreement and each Transaction Agreement to which it is or will be a party,
including to purchase Common Stock and Warrants issuable hereunder, (b) has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement, and the purchase of Common Stock and Warrants on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of Purchaser in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or the purchase of
Common Stock and Warrants on the terms and under the circumstances provided for
herein. This Agreement has been, and each Transaction Agreement to which
Purchaser is or will be a party has been or will be at or prior to the
applicable Additional Closing, duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each such Transaction
Agreement when so executed and delivered will constitute, the legal, valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its and their terms, subject to Creditors’ Rights.

Section 3.3 No Conflict or Violation. Assuming receipt of the Required
Regulatory Approvals to acquire securities in excess of the Regulatory Ownership
Cap, the execution, delivery and performance of this Agreement and each
Transaction Agreement to which it is or will be a party by Purchaser and the
purchase of Common Stock and Warrants pursuant hereto by Purchaser do not and
will not violate any applicable Law or Contractual Obligation of Purchaser or
permit the acceleration of any material obligation of Purchaser pursuant to any
such Contractual Obligation except, in each case, as would not have a material
adverse effect on Purchaser’s ability to consummate such Additional Closing.

Section 3.4 Ownership of Equity Securities. As of the Effective Date, neither
Purchaser nor any of its controlled Affiliates (a) Beneficially Own any Equity
Securities of the Company, excluding the shares of Common Stock acquired
pursuant to the Initial Investment or (b) has an open short position in the
Common Stock of the Company.

 

18



--------------------------------------------------------------------------------

Section 3.5 Foreign Ownership. No Person residing or domiciled outside of the
United States of America Beneficially Owns, directly or indirectly, more than
10% of the outstanding voting interests of Purchaser or any of its Subsidiaries.

Section 3.6 Brokers. No broker or finder is entitled to any brokerage or
finder’s fees or other commission payable by the Company in respect of the
transactions contemplated by this Agreement and the Transaction Agreements based
in any way on agreements, arrangements or understandings made by or on behalf of
Purchaser or its Affiliates.

Section 3.7 No Other Representations or Warranties; Disclaimer.

(a) Purchaser acknowledges and agrees that it (a) has had an opportunity to
discuss the business of the Company and its Subsidiaries with the management of
the Company; (b) has been afforded the opportunity to ask questions of and
receive answers from officers of the Company; and (c) has conducted its own
independent investigation of the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby and, except for the
representations and warranties contained in Article 4 or in any Transaction
Agreement to which the Company is or will be a party, Purchaser has not relied
on and none of the Company, its Subsidiaries or any of their respective
affiliates or Representatives makes or has made any representation or warranty,
either express or implied, whether written or oral, concerning the Company, its
Subsidiaries or any of their respective affiliates or any of their respective
businesses, operations, assets, liabilities, results of operations, securities,
condition (financial or otherwise) or prospects, the transactions contemplated
by this Agreement and the Transaction Agreements or otherwise with respect to
any information provided by or on behalf of the Company, its Subsidiaries or any
of their respective affiliates or Representatives. Without limiting the
foregoing, Purchaser further acknowledges and agrees that none of the Company
nor any of its stockholders, directors, officers, employees, affiliates,
advisors, agents or other Representatives has made any representation or
warranty concerning any estimates, projections, forecasts, business plans or
other forward-looking information regarding the Company, its Subsidiaries or
their respective businesses and operations. Purchaser hereby acknowledges that
there are uncertainties inherent in attempting to develop such estimates,
projections, forecasts, business plans and other forward-looking information
with which Purchaser is familiar, that Purchaser is taking full responsibility
for making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts, business plans and other forward-looking information
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections, forecasts, business plans and other forward-looking
information), and that Purchaser will have no Claim against the Company or any
of its stockholders, directors, officers, employees, affiliates, advisors,
agents or other Representatives with respect thereto.

(b) Purchaser understands that the Common Stock and Warrants issuable hereunder
will not have been registered pursuant to the Securities Act or any applicable
state securities laws, that the Common Stock and Warrants issuable hereunder
shall be characterized as “restricted securities” under federal securities laws
and that under such laws and applicable regulations the Common Stock and
Warrants issuable hereunder cannot be sold or otherwise disposed of without
registration under the Securities Act or an exemption therefrom. Purchaser is
acquiring the Common Stock and Warrants solely for Purchaser’s own account for
investment purposes as a principal and not with a view to the resale or
distribution of all or any part thereof. Purchaser is aware that there may be
legal and practical limits on Purchaser’s ability to sell or dispose of any of
the Common Stock and Warrants and, therefore, that Purchaser should be prepared
to bear the economic risk of its investment for an indefinite period of time.

 

19



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except in each case (a) as disclosed in the Company Reports filed on or after
January 1, 2018 and prior to the date of this Agreement (excluding all
disclosures (other than statements of historical fact) in any “Risk Factors”
section or “forward looking statements” and any disclosures included in any such
Company Reports that are predictive or forward looking in nature) or (b) as set
forth in the corresponding section or subsection of the Disclosure Schedules,
the Company hereby represents and warrants to Purchaser that the following are
true as of the Effective Date and, with respect to the Additional Closing
Company Representations, as of each Additional Closing Date:

Section 4.1 Existence. The Company: (a) is duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and (b) has the
corporate power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged. Each of the Company’s Subsidiaries is a corporation or
limited liability company duly incorporated or formed, validly existing and (in
the jurisdictions where such concept is recognized) in good standing under the
laws of the jurisdiction of its incorporation or formation and has the corporate
or company power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, in each case except where failure to be so duly incorporated
or formed, validly existing or in good standing or where failure to have such
corporate or company power would not, either individually or in the aggregate,
have, or would not reasonably be expected to have, a Material Adverse Effect.
Each of the Company and its Subsidiaries is duly licensed or qualified to do
business as a foreign corporation or limited liability company and (in the
jurisdictions where such concept is recognized) is in good standing in each
jurisdiction wherein the character of its property or the nature of the
activities presently conducted by it, makes such qualification necessary, except
where the failure to so qualify, either individually or in the aggregate, would
not have, or would not reasonably be expected to have, a Material Adverse
Effect.

Section 4.2 Power; Authorization; Enforceable Obligations. The Company: (a) has
the power and authority to execute, deliver and perform its obligations under
this Agreement and each Transaction Agreement to which it is or will be a party,
including to issue Common Stock and Warrants (including all Common Stock
issuable upon the exercise of each Warrant in accordance with its terms)
issuable hereunder and (b) has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and each Transaction
Agreement to which the Company is or will be a party and the issuance of Common
Stock and Warrants (including all Common Stock issuable upon the exercise of
each Warrant in accordance with its terms) on the terms and conditions of this
Agreement. No consent, approval, declaration, or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is or will be required to be obtained or made by or on
behalf of the Company in connection with the execution, delivery,

 

20



--------------------------------------------------------------------------------

performance, validity or enforceability of this Agreement and each Transaction
Agreement to which the Company is or will be a party or the issuance of Common
Stock and Warrants (including all Common Stock issuable upon the exercise of
each Warrant in accordance with its terms) on the terms and under the
circumstances provided for herein except, in each case, as would not be, or
would not reasonably be expected to be, either individually or in the aggregate,
material to the Company’s performance of its obligations under this Agreement or
the Transaction Agreements to which it is or will be a party. This Agreement has
been, and each such other Transaction Agreements to which the Company is or will
be a party has been or will be at or prior to the applicable Additional Closing,
duly executed and delivered by the Company and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto other than THL)
this Agreement constitutes, and each such Transaction Agreement when so executed
and delivered will constitute, the legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its and their terms,
subject to Creditors’ Rights.

Section 4.3 No Conflict or Violation.

(a) The execution, delivery and performance of this Agreement by the Company or
any Transaction Agreement to which the Company is or will be a party and the
issuance of Common Stock and Warrants (including all Common Stock issuable upon
the exercise of each Warrant in accordance with its terms) hereunder, whether
after the giving of notice or the lapse of time or both: (i) do not and will not
violate, conflict with or result in the breach of any provision of any
organizational document of the Company or any of its Subsidiaries (including the
Company Charter), (ii) (A) do not and will not conflict with, violate,
constitute a breach of or a default under, give rise to any right of
termination, cancellation or acceleration under any applicable Contractual
Obligation of the Company or any license, permit or other governmental
authorization to which the Company or any of its Subsidiaries is, or any of
their respective assets are, bound, (B) do not and will not violate any
provision of, constitute a breach of, or default under, or result in or permit
the cancellation, termination or acceleration of any Order of any Governmental
Authority having jurisdiction over the Company or its properties or assets,
(C) do not and will not violate any provision of, constitute a breach of, or
default under, any applicable Law (including any rule or regulation of FINRA or
NASDAQ) and (D) do not and will not result in, or require, the creation or
imposition of any material Lien on any on the Company’s properties or revenues
pursuant to any such Law or Contractual Obligation, except, in each case for
such violations, conflicts, breaches or defaults that, either individually or in
the aggregate, would not have, or would not reasonably be expected to have, a
Material Adverse Effect.

(b) (i) No Termination Event has occurred since January 1, 2018 and is
continuing and (ii) no event has occurred since January 1, 2018 and is
continuing, which, but for the lapse of time or the giving of notice, or both,
would constitute an Event of Default under the Company’s senior secured first
lien term facility (or any successor debt facility) or senior secured second
lien term facility (or any successor debt facility).

 

21



--------------------------------------------------------------------------------

Section 4.4 Valid Issuance. The Common Stock and Warrants (including all Common
Stock issuable upon the exercise of each Warrant in accordance with its terms)
issuable hereunder have been duly authorized and reserved for issuance and, when
issued and delivered to Purchaser against full payment for such shares of Common
Stock and Warrants (including all Common Stock issuable upon the exercise of
each Warrant in accordance with its terms), as applicable, in accordance with
the terms of this Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the organizational documents of the
Company or any of its Subsidiaries (including under the Company Charter) or
under applicable Law.

Section 4.5 Listing. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act, and are listed for trading on the NASDAQ under the symbol
“MGI” and no event has occurred that would result in the Common Stock being
delisted from NASDAQ.

Section 4.6 Capitalization. As of May 31, 2019, the authorized capital stock of
the Company consists of 162,500,000 shares of Common Stock and 7,000,000 shares
of preferred stock, $0.01 par value per share. As of May 31, 2019, there were
(1) 56,391,177 shares of Common Stock outstanding (and 2,432,390 shares of
Common Stock held in treasury), (2) 71,282 shares of Series D Preferred Stock
outstanding, (3) Company Options to purchase an aggregate of 1,109,709 shares of
Common Stock (with a weighted average exercise price per share of $19.54), (iv)
3,156,907 shares of Common Stock underlying Company RSUs and (v) 3,262 Common
Stock appreciation rights. All of the issued and outstanding shares of capital
stock of the Company are duly authorized and validly issued and are fully paid
and nonassessable. When issued in accordance with the terms hereof, the Common
Stock and Warrants (including all Common Stock issuable upon the exercise of
each Warrant in accordance with its terms) will be free and clear of all Liens
other than those created or incurred by Purchaser. The designations, powers,
preferences, rights, qualifications, limitations and restrictions in respect of
each class or series of capital stock of the Company are as set forth in the
Company Charter. No Person is entitled to any anti-dilution right, preemptive
right or right of first refusal granted by the Company with respect to the
issuance of the Common Stock and Warrants (including all Common Stock issuable
upon the exercise of each Warrant in accordance with its terms) pursuant to this
Agreement or any Transaction Agreement to which the Company is or will be a
party that has not been properly waived.

Section 4.7 Financial Statements. The financial statements of the Company
(including any related notes and schedules thereto) included in the Company
Reports (the “Financial Statements”) complied as to form, as of their respective
dates of filing with the SEC (or, if amended or superseded by a subsequent
filing prior to the date hereof, as of the date of such subsequent filing), in
all material respects, and have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be disclosed
therein and, in the case of the unaudited financial statements, as permitted by
the SEC, and except that the unaudited financial statements are subject to
normal year-end and audit adjustments), and fairly present, in all material
respects, as of their respective dates, the consolidated financial position of
the Company and its Subsidiaries and the consolidated results of operations,
changes in stockholders’ equity and cash flows of such companies as of the dates
and for the periods shown in conformity with GAAP (except as may be noted
therein).

Section 4.8 Absence of Certain Changes or Events. Since December 31, 2018
through the date of this Agreement, no event, change, effect or occurrence has
occurred or fact or circumstance has arisen which has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

Section 4.9 SEC Documents. Since January 1, 2018, the Company has timely filed
or furnished all material Company Reports. As of their respective dates (or, if
amended or superseded by a subsequent filing prior to the date hereof, as of the
date of such subsequent filing), the Company Reports complied in all material
respects with the requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002, as the case may be, and the rules and regulations
thereunder applicable to such Company Reports, and none of the Company Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. Since
January 1, 2018, the Company has been in compliance in all material respects
with the applicable listing and corporate governance rules and regulations of
NASDAQ. As of the date hereof, there are no outstanding or unresolved comments
in a comment letter received from the SEC staff with respect to any Company
Report and, to the knowledge of the Company, none of the Company Reports is the
subject of any ongoing review by the SEC.

Section 4.10 Undisclosed Events, Liabilities or Developments; Off Balance Sheet
Arrangements. Since the date of the latest audited Financial Statements, except
as specifically disclosed in a subsequent Company Report (excluding all
disclosures (other than statements of historical fact) in any “Risk Factors”
section or “forward looking statements” and any disclosures included in any such
Company Reports that are predictive or forward looking in nature) filed prior to
the date hereof each of the Company and its Subsidiaries has not incurred any
liability (contingent or otherwise) other than liabilities (a) incurred in the
ordinary course of business consistent with past practice; (b) not required by
GAAP to be reflected on a consolidated balance sheet (or the notes thereto) or
disclosed in filings made with the SEC; (c) reflected or reserved against in the
most recent balance sheet included in the Company Reports; (d) which have been
discharged or paid in full; (e) incurred pursuant to the transactions
contemplated by this Agreement or any of the Transaction Agreements to which the
Company is or will be a party; or (f) that would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect.
There is no transaction, arrangement or other relationship between the Company
or any of its Subsidiaries and an unconsolidated or other off balance sheet
entity that is required to be disclosed by the Company in the Company Reports
and is not so disclosed, other than as would not, individually or in the
aggregate, have or reasonably be expected to have, a Material Adverse Effect.

Section 4.11 Litigation. There is no Claim pending or, to the knowledge of the
Company, threatened, against the Company or its Subsidiaries or affecting any of
the properties or assets of the Company or its Subsidiaries that, either
individually or in the aggregate, would have, or would reasonably be expected to
have, a Material Adverse Effect. Neither the Company nor its Subsidiaries is in
default with respect to any Order or Law that is expressly applicable to the
Company or its Subsidiaries or any of their assets or property, except in each
case as would not have, or would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

Section 4.12 Compliance with Laws.

(a) The business of the Company and its Subsidiaries is not being, and has not
been since the date that is one year prior to the date of this Agreement,
conducted in violation of any Law, except for violations that, either
individually or in the aggregate, would not have, or would not reasonably be
expected to have, a Material Adverse Effect. Since the date that is one year
prior to the date of this Agreement, neither the Company nor any Subsidiary has
received notification from any Governmental Authority (a) asserting a violation
of any Law or Order applicable to its business, (b) threatening to revoke any
licenses, permits and other authorizations, authorizations or any other
governmental certificates or (c) restricting or in any way limiting its
operations as currently conducted or proposed to be conducted, except, in each
case, that, either individually or in the aggregate, would not have, or would
not reasonably be expected to have, a Material Adverse Effect.

(b) The Company and each of its Subsidiaries is, and has been since the date
that is one year prior to the date of this Agreement, in compliance with all
applicable Anti-Bribery Laws and Anti-Money Laundering Laws. Since the date that
is one year prior to the date of this Agreement, neither the Company and nor any
of its Subsidiaries has, nor, to the knowledge of the Company, agent, employee
or other Person associated with or acting on behalf of the Company or any
Company Subsidiary has, directly or indirectly:

(i) made any unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity and related in any way to the Company’s
or any Company Subsidiary’s business;

(ii) violated any applicable provision of the United States Foreign Corrupt
Practices Act of 1977, 15 U.S.C. § 78dd-1, et seq. (the “Foreign Corrupt
Practices Act”), or any other applicable Anti-Bribery Laws; or

(iii) directly or indirectly, paid or delivered any fee, commission or other sum
of money or item of property, however characterized, to any finder, agent, or
other party acting on behalf of or under the auspices of a governmental official
or Governmental Authority which is in any manner illegal under any Laws of the
United States or any other country having jurisdiction.

Section 4.13 Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
organizational documents (including the Company Charter) or the Laws of Delaware
in effect as of the date hereof that is or would become applicable to Purchaser
as a result of Purchaser and the Company fulfilling their obligations or
exercising their rights under this Agreement and each of the Transaction
Agreements to which the Company is or will be a party.

Section 4.14 No Other Representations or Warranties. Except for the
representations and warranties contained in Article 3 or in any Transaction
Agreement to which Purchaser is or will be a party, the Company has not relied
on and none of Purchaser, its Subsidiaries or any of their respective Affiliates
or Representatives makes or has made any representation or warranty, either
express or implied, whether written or oral, concerning Purchaser, its
Subsidiaries or any of their respective Affiliates or any of their respective

 

24



--------------------------------------------------------------------------------

businesses, operations, assets, liabilities, results of operations, securities,
condition (financial or otherwise) or prospects, the transactions contemplated
by this Agreement and the Transaction Agreements or otherwise with respect to
any information provided by or on behalf of Purchaser, its Subsidiaries or any
of their respective Affiliates or Representatives.

Section 4.15 Brokers. No broker or finder has acted for the Company in
connection with this Agreement or any Transaction Agreement to which the Company
is a party or the transactions contemplated thereby, and no broker or finder is
entitled to any brokerage or finder’s fees in respect of such transactions based
in any way on agreements, arrangements or understandings made by or on behalf of
the Company.

ARTICLE 5.

INDEMNIFICATION

Section 5.1 Indemnification.

(a) Subject to the limitations and other provisions of this Agreement and except
in the case of Fraud, (a) the representations and warranties contained herein
and in any Transaction Agreement (other than the Fundamental Representations)
made as of the Effective Date shall survive the Initial Closing and shall remain
in full force and effect until the date that is twelve (12) months following the
Effective Date, (b) the Additional Closing Company Representations (other than
the Fundamental Representations) and Additional Closing Purchaser
Representations made as of or in connection with each Additional Closing shall
survive such Additional Closing and shall remain in full force and effect until
the date that is twelve (12) months following the date of such Additional
Closing, and (c) the Fundamental Representations made as of the Effective Date
and each Additional Closing shall survive the Initial Closing and the applicable
Additional Closing, respectively, and shall remain in full force and effect
until the date that is thirty-six (36) months following the Effective Date. The
covenants of the Parties shall survive the Initial Closing and each Additional
Closing and shall remain in full force and effect until fully performed or for
such shorter period as specified herein.

(b) In consideration of Purchaser’s execution and delivery of this Agreement,
and in addition to all of the Company’s other obligations under this Agreement
and each of the Transaction Agreements to which the Company is or will be a
party, the Company shall defend, protect, indemnify and hold harmless Purchaser,
and its officers, directors, partners, employees and agents (collectively, the
“Purchaser Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Purchaser
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by Purchaser Indemnitees or any of them as
a result of, or arising out of, or relating to: (i) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement
or any other Transaction Agreement, (ii) any breach of any covenant, agreement
or obligation of the Company contained in this Agreement or any other
Transaction Agreement, or (iii) actions of the Company that cause Purchaser’s
total ownership of Voting Securities of the Company to exceed the Regulatory
Ownership Cap prior to such time that all Required Regulatory Approvals have
been obtained (including as a result of a share buyback program) (assuming for
purposes of this Section 5.1(b)(iii) that the representation contained in
Section 3.4 is true and correct in all respects and that Purchaser, its
controlled Affiliates, any Holdco Entity and its and their Representatives have
performed, satisfied and complied with the covenants contained in Section 6.2).

 

25



--------------------------------------------------------------------------------

(c) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of Purchaser’s other obligations under this Agreement and
the Transaction Agreements to which Purchaser is or will be a party, Purchaser
shall defend, protect, indemnify and hold harmless the Company and its officers,
directors, shareholders (other than Purchaser), employees and agents
(collectively, the “Company Indemnitees”) from and against any and all
Indemnified Liabilities incurred by the Company Indemnitees or any of them as a
result of, or arising out of, or relating to: (i) any misrepresentation or
breach of any representation or warranty made by Purchaser in this Agreement or
any Transaction Agreement, (ii) any breach of any covenant, agreement or
obligation of Purchaser contained in this Agreement or any Transaction Agreement
or (iii) Purchaser acquiring additional shares of Common Stock or Warrants
(other than pursuant to the Initial Investment and a Letter of Credit Draw) that
would result in Purchaser’s total ownership of Voting Securities of the Company
exceeding the Regulatory Ownership Cap prior to such time that all Required
Regulatory Approvals have been obtained (other than as a result of a breach or
misrepresentation by the Company).

(d) The Company, on the one hand, and Purchaser, on the other hand, will have no
liability with respect to any indemnification obligation arising under
Section 5.1(b) or Section 5.1(c), as applicable, unless on or before the
expiration of the applicable survival period set forth in Section 5.1(a) a
Purchaser Indemnitee or Company Indemnitee, as applicable, notifies the Company
or Purchaser, as applicable, of a claim specifying the factual basis of that
claim prior to the applicable survival period set forth in Section 5.1(a). If a
claim for indemnification is timely asserted, the indemnification obligation in
respect thereof shall survive until such claim is finally and fully resolved.

(e) The aggregate amount of all payments made by (i) the Company in satisfaction
of claims for indemnification pursuant to Section 5.1(b) shall not exceed an
amount equal to the sum of the amount of the Initial Investment plus any amounts
paid to the Company pursuant to a Letter of Credit Draw (the “Cap”) and
(ii) Purchaser in satisfaction of claims for indemnification pursuant to
Section 5.1(c) shall not exceed the Cap. In no event shall the Company or
Purchaser be liable to any Purchaser Indemnitee or Company Indemnitee,
respectively, for any punitive, consequential or indirect damages, except to the
extent awarded to a third-party. Each Purchaser Indemnitee and Company
Indemnitee shall take, and cause its respective Affiliates to take, commercially
reasonable efforts to mitigate any Indemnified Liability upon becoming aware of
any event or circumstance that would reasonably be expected to, or does, give
rise thereto, including incurring costs but only to the minimum extent necessary
to remedy the breach that gives rise to such Indemnified Liability.

(f) Each Party acknowledges and agrees that, except in the case of Fraud, the
provisions of this Article 5 shall be the sole and exclusive remedy for monetary
damages under this Agreement.

 

26



--------------------------------------------------------------------------------

ARTICLE 6.

ADDITIONAL AGREEMENTS

Section 6.1 Registration Rights. Simultaneously with the execution of this
Agreement, the Company and Purchaser shall enter into the Registration Rights
Agreement (the “Registration Rights Agreement”) attached hereto as Exhibit B,
pursuant to which the Company will grant Purchaser certain registration rights
with respect to the shares of Common Stock and Warrants issued hereunder and the
shares of Common Stock issuable upon exercise of any Warrants issued hereunder.

Section 6.2 Lock-Up; Standstill.

(a) Lock-Up. During the Lock-Up Period, Purchaser shall not, without the prior
written consent of the Company, directly or indirectly, (i) offer, sell,
contract to sell, pledge, or otherwise dispose of (or enter into any transaction
which is designed to, or would reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise)), or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Exchange Act, any Common Stock or Warrants issued
hereunder, including any Common Stock issuable upon exercise of any Warrant
(collectively, the “Lock-Up Securities”) or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock, Warrants or other securities, in cash or otherwise.

(b) Standstill. Purchaser agrees that for a period beginning on the Effective
Date and ending on June 30, 2020, neither Purchaser, its controlled Affiliates,
any Holdco Entity, nor any of its or their Representatives acting on behalf of
or in concert with Purchaser, any of its controlled Affiliates or any Holdco
Entity in this regard will, without the prior written consent of the Company,
directly or indirectly, in any manner:

(i) except to the extent resulting from a stock dividend, stock split,
subdivision of Common Stock or analogous transaction by the Company, acquire,
agree to acquire or make any proposal or offer to acquire: (a) any Equity
Securities (other than shares of Common Stock (including shares of Common Stock
issuable upon exercise of any Warrant) or Warrants issuable pursuant to the
terms of this Agreement or Warrant Agreement or otherwise acquired directly from
the Company or its Subsidiaries or Equity Securities acquired from THL or GS),
(b) any short interest in Equity Securities whereby Purchaser or its Affiliates,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has the opportunity to profit or share in any profit
derived from a decrease in the value of Equity Securities, (c) any rights to
dividends or distributions on Equity Securities that are separated or separable
from Equity Securities, or (d) any performance-related payments based on any
increase or decrease in the value of Equity Securities other than from the
Company, its Subsidiaries, THL or GS;

 

27



--------------------------------------------------------------------------------

(ii) enter into, or make any proposal or offer with respect to, any merger,
consolidation, business combination, reorganization or similar transaction
involving the Company or any of its Subsidiaries; or

(iii) make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are used in Regulation 14A promulgated under the Exchange Act) to
vote or consent, or seek to advise or influence any person with respect to the
voting of or granting of a consent, with respect to any securities of or
interests in the Company or any of its Subsidiaries.

Notwithstanding the foregoing, this Section 6.2(b) shall be of no further force
and effect if (A) the Company or any of its Subsidiaries enters into a
definitive agreement providing for a Change of Control of the Company, or (B) a
tender or exchange offer is commenced and within ten business days of such
commencement, the Company Board has not recommended that the Company’s
stockholders reject such tender or exchange offer and that, if consummated,
would result in a Change of Control of the Company.

Notwithstanding anything contained in this Section 6.2(b) to the contrary,
(x) Purchaser and its Subsidiaries shall not be prohibited from making any
private proposal to the Company Board that would not reasonably be expected to
require a public announcement by the Company, other than as may be required by
Item 1005 of Regulation M-A in any Company proxy statement and (y) nothing in
this Section 6.2(b) shall apply to or limit in any respect any Purchaser
Observer or Purchaser Director acting in his or her capacity as such, and the
actions of such Person acting in such capacity shall not be imputed to Purchaser
(but only to the extent such Purchaser Observer or Purchaser Director is acting
in such capacity).

Section 6.3 Ownership Limitations. Purchaser shall not acquire, and the Company
shall not issue to Purchaser, additional shares of Common Stock if, as a result
of such acquisition, Purchaser’s total equity ownership in the Company would
exceed the Regulatory Ownership Cap, unless and until Purchaser and the Company
shall have obtained all Required Regulatory Approvals. The Company shall use its
commercially reasonable efforts to assist and cooperate with Purchaser in
obtaining all Required Regulatory Approvals. In no event shall Purchaser be
required to purchase, and the Company shall not require that Purchaser purchase,
any shares of Common Stock or Warrants if, in the reasonable written opinion of
Purchaser’s counsel, it would cause Purchaser to be in violation of any material
Law or any material license, permit or other material authorization of a
Governmental Authority.

Section 6.4 Company Board Matters.

(a) Purchaser Observer. Subject to the terms of this Section 6.4, Purchaser
shall be entitled to appoint one individual to attend and observe meetings of
the Company Board and any Applicable Board Committee in a non-voting capacity
(such Person, a “Purchaser Observer”); provided, that, (i) the Purchaser
Observer shall satisfy the governance requirements applicable to the Company
Board and (ii) the Purchaser Observer agrees to execute a confidentiality
agreement as reasonably requested by the Company Board in the form attached
hereto as Exhibit D. Subject to the Company’s satisfactory review of a completed
director and officer questionnaire and other standard processes of the Company,
including a background check, the initial Purchaser Observer shall be Kahina Van
Dyke. The Parties hereby agree that

 

28



--------------------------------------------------------------------------------

each of the persons set forth on Schedule 6.4 of this Agreement satisfy the
governance requirements applicable to the Company Board, and the Company and the
Company Board shall, subject to the Company’s satisfactory review of a director
and officer questionnaire completed by any such Person and other standard
processes of the Company, including a background check of any such Person,
accept any such Person as the Purchaser Observer if so designated by Purchaser.
The Purchaser Observer will have the following rights: (i) to attend and
participate at each meeting of the Company Board and any Applicable Board
Committee, (ii) to receive notice of each meeting, each written consent in lieu
of a meeting and copies of all materials delivered to or by the directors on the
Company Board in connection therewith at the same time and in the same manner
that such notice and such materials are provided to or by the directors on the
Company Board or any Applicable Board Committee and (iii) to be provided with
any other information and materials that are provided to or by the Company Board
or any Applicable Board Committee in substantially the same manner and at
substantially the same time as the Company Board or any Applicable Board
Committee, as applicable, is provided with such information and materials. For
the avoidance of doubt, in no circumstances shall any Purchaser Observer be
counted for purposes of voting, quorum or any other reason or be considered a
director on the Company Board. Purchaser may remove or replace any Purchaser
Observer it appoints for any reason. The Company shall be permitted to exclude
the Purchaser Observer from any portion of any meeting of the Company Board or
any Applicable Board Committee or from receiving any portion of any notice,
information or materials relating to any such meeting to the extent the Company
has reasonably determined in good faith after consultation with counsel that the
Purchaser Observer should be excluded from such portion of such meeting, or such
portion of such notice, information or materials should not be made available,
because (A) such participation or receipt by the Purchaser Observer is
reasonably likely to result in a loss of attorney-client privilege, (B) such
participation or receipt by the Purchaser Observer presents, or is reasonably
expected to present, a conflict of interest between the Company or its
Affiliates, on the one hand, and Purchaser, the Purchaser Observer or any of its
or their respective Affiliates, on the other hand or (C) such participation or
receipt is not appropriate, for competitive reasons, because the Company Board
or the Applicable Board Committee, as applicable, will discuss at such portion
of a meeting, or such notice, information or materials relates to, the
implementation or consideration of a Competitive Product; provided, that, prior
to so excluding such Purchaser Observer from such portion of a meeting or
withholding any such notice, information or materials, the Company shall provide
the Purchaser Observer written notice of such determination and a description of
the rationale therefor. The Purchaser Observer shall be required to observe all
policies applicable to the non-employee directors of the Company Board and shall
complete all compliance training applicable to the non-employee directors of the
Company Board (“Board Compliance Requirements”). Purchaser’s right to appoint a
Purchaser Observer shall not be assignable to any other Person.

(b) Purchaser Director.

(i) Subject to receipt of the Required Regulatory Approvals and the results of
the Commercial Agreement meeting or exceeding the Company’s reasonable
expectations, if the Company Board decides to increase the number of directors
on the Company Board, the Company shall strongly consider in good faith adding a
designee of Purchaser to the Company Board (a “Purchaser Director”) (and if a
Purchaser Director is so appointed to the Company Board, Purchaser’s right to
designate a Purchaser Observer pursuant to Section 6.4(a)

 

29



--------------------------------------------------------------------------------

shall terminate and, unless such individual is the Purchaser Director, any
individual serving in such capacity shall immediately resign and cease all
participation in Company Board meetings), who shall be reasonably satisfactory
to and must satisfy the governance requirements applicable to the Company Board,
and who shall serve on the Company Board until the then next annual meeting of
the Company’s stockholders. Thereafter, the Company shall nominate the Purchaser
Director for election at each annual meeting of stockholders of the Company
until the earlier of (i) Purchaser ceasing to satisfy the Ownership Threshold
(as defined below) or (ii) Purchaser ceasing to satisfy the Alternative
Ownership Threshold (as defined below). Notwithstanding the foregoing, Purchaser
shall not be permitted to designate the Purchaser Operating Executive as a
Purchaser Director. The parties hereby agree that each of the persons set forth
on Schedule 6.4 of this Agreement are reasonably satisfactory, and satisfy the
governance requirements applicable, to the Company Board, and the Company and
the Company Board shall accept any such Person as the Purchaser Director if so
designated by Purchaser, subject to the Company’s satisfactory review of a
director and officer questionnaire completed by such Person and other standard
processes of the Company, including a background check of such Person.

(ii) Any Purchaser Director shall, subject to such nominee’s compliance with the
Board Compliance Requirements be afforded no less favorable treatment (but
excluding the enhanced voting rights afforded THL’s representatives on the
Company Board under the Company Charter) than all other Company Board members
are generally afforded with respect to all matters, including voting rights,
access to the Company’s information and management, equity grants and benefits.
For the avoidance of doubt, any such Purchaser Director shall be required to
comply with the Company’s standard processes, including background checks, for
determining director fitness and eligibility. Notwithstanding the foregoing, the
Company shall be permitted to exclude the Purchaser Director from any portion of
any meeting of the Company Board or any Applicable Board Committee or from
receiving any portion of any information or materials relating to any such
meeting to the extent the Company has reasonably determined in good faith after
consultation with counsel that the Purchaser Director should be excluded from
such portion of such meeting, or such portion of such information or materials
should be made available, because (A) such participation or receipt presents, or
is reasonably expected to present, a conflict of interest between the Company or
its Affiliates, on the one hand, and Purchaser, the Purchaser Director or any of
its or their respective Affiliates, on the other hand or (B) such participation
or receipt is not appropriate, for competitive reasons, because the Company
Board or the Applicable Board Committee, as applicable, will discuss at such
portion of a meeting, or such information or materials relates to, the
implementation or consideration of a Competitive Product; provided, that, prior
to so excluding such Purchaser Observer from such portion of a meeting or
withholding any such information or materials, the Company shall provide the
Purchaser Observer written notice of such determination and a description of the
rationale therefor. Purchaser’s right to appoint a Purchaser Director shall not
be assignable to any other Person.

(c) Voting Agreements. In the event a Purchaser Director is appointed to the
Company Board, Purchaser shall enter into a customary voting and support
agreement similar to the THL Voting Agreement (the “Purchaser Voting Agreement”)
to support the Company Board’s other nominees for election that shall apply if
and so long as Purchaser has the right to designate a Purchaser Director and THL
is required to vote its shares in favor of the Purchaser Director.

 

30



--------------------------------------------------------------------------------

(d) Termination of Company Board Matters. Purchaser’s right to appoint a
Purchaser Observer and, if applicable, to designate a Purchaser Director shall
terminate upon the earlier of (i) the time that Purchaser ceases to hold at
least 1,632,536 shares of Common Stock (the “Ownership Threshold”) or (ii) the
occurrence of all of the following: (a) the termination of the Commercial
Agreement in accordance with its terms, (b) Purchaser ceasing to hold at least
at least 2,448,803 shares of Common Stock and (c) the termination of the Letter
of Credit in accordance with its terms (the “Alternative Ownership Threshold”).
Upon termination of Purchaser’s right to appoint a Purchaser Observer and, if
applicable, to designate a Purchaser Director, Purchaser shall promptly cause
the Purchaser Observer or Purchaser Director, as applicable, to resign.

ARTICLE 7.

CONDITIONS TO EACH ADDITIONAL CLOSING

Section 7.1 Conditions Precedent to the Obligations of Purchaser. The obligation
of Purchaser to purchase shares of Common Stock or Warrants, as applicable, from
the Company at each Additional Closing shall be subject to the satisfaction (or
waiver by Purchaser), on or prior to the applicable Additional Closing Date of
each of the following conditions:

(a) The Additional Closing Company Representations shall be true and correct as
of such Additional Closing Date, with the same effect as though such Additional
Closing Company Representations had been made on and as of such date (other than
any Additional Closing Company Representation that is made by its terms as of a
specified date, which shall be true and correct as of such specified date);

(b) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement, and each Transaction Agreement to which the Company is or will be a
party, to be performed, satisfied or complied with by the Company at or prior to
such Additional Closing;

(c) there shall have not occurred any Material Adverse Effect since the date of
this Agreement;

(d) The Company shall have delivered to Purchaser a certificate duly executed by
an executive officer of the Company, dated as of such Additional Closing Date,
in the form attached hereto as Exhibit C;

(e) The Company shall have delivered to the LOC Bank a Draw Notice and the
Letter of Credit shall not have been terminated;

(f) The Company shall have delivered a certificate in the name of Purchaser
representing the shares of Common Stock or a Warrant, as applicable, free and
clear of any Liens other than those created or incurred by Purchaser (provided
that in lieu of delivering a certificate for such shares, the Company may cause
such shares to be registered in book-entry form by the Company’s transfer agent
for Common Stock); and

 

31



--------------------------------------------------------------------------------

(g) (i) No Order shall have been entered by or with any Governmental Authority,
and no other legal restraint or prohibition shall be in effect, preventing or
rendering impossible or illegal the issuance or sale of Common Stock or Warrant,
as applicable, to Purchaser and (ii) there shall be no Claim pending against the
Company, Purchaser or any Subsidiary of the Company by any Governmental
Authority of competent jurisdiction seeking to restrict, prohibit or otherwise
prevent the consummation of the transactions provided for herein or rendering
impossible or illegal the issuance or sale of the Common Stock or Warrants, as
applicable, to Purchaser.

(h) (i) No Termination Event shall have occurred since the date of this
Agreement and is continuing and (ii) no event shall have occurred since the date
of this Agreement and is continuing which, but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default under the
Company’s senior secured first lien term facility (or any successor debt
facility) or senior secured second lien term facility (or any successor debt
facility).

Section 7.2 Conditions Precedent to the Obligations of the Company. The
obligation of the Company to deliver the shares of Common Stock or Warrants, as
applicable, to Purchaser at each Additional Closing shall be subject to the
satisfaction (or waiver by the Company), on or prior to the applicable
Additional Closing Date of each of the following conditions:

(a) The Additional Closing Purchaser Representations shall be true and correct
as of such Additional Closing Date, with the same effect as though such
Additional Closing Purchaser Representations had been made on and as of such
date (other than any Additional Closing Purchaser Representation that is made by
its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on Purchaser’s ability to consummate such
Additional Closing;

(b) Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement and the Transaction Agreements to which Purchaser is or will be a
party to be performed, satisfied or complied with by Purchaser at or prior to
such Additional Closing;

(c) Purchaser shall have delivered to the Company a certificate duly executed by
an executive officer of Purchaser, dated as of such Additional Closing Date, in
customary form, to the effect that each of the conditions specified in
Section 7.2(a) and Section 7.2(b) have been satisfied in all respects;

(d) The LOC Bank shall have delivered to the Company the funds payable for
shares of Common Stock or Warrant, as applicable, issued pursuant to such
Additional Closing by wire transfer of U.S. dollars in immediately available
funds to an account specified by the Company in writing in the Draw Notice or
such other manner as determined by the LOC Bank and the Company; and

 

32



--------------------------------------------------------------------------------

(e) (i) No Order shall have been entered by or with any Governmental Authority,
and no other legal restraint or prohibition shall be in effect, preventing or
rendering impossible or illegal the issuance and sale of Common Stock or
Warrant, as applicable, to Purchaser and (ii) there shall be no Claim pending
against the Company, Purchaser or any Subsidiary of the Company by any
Governmental Authority of competent jurisdiction seeking to restrict, prohibit
or otherwise prevent the consummation of the transactions provided for herein or
rendering impossible or illegal the issuance or sale the Common Stock or
Warrant, as applicable, to Purchaser.

ARTICLE 8.

MISCELLANEOUS

Section 8.1 Termination. This Agreement may be terminated at any time: (a) by
mutual written consent of the Company and Purchaser; (b) by the Company, if the
Letter of Credit is terminated or dishonored; provided, that, the Company may
not terminate this Agreement pursuant to Section 8.1(b) if, within five Business
Days of the date Purchaser receives notice that the LOC Bank has dishonored the
Letter of Credit (i) the LOC Bank honors the Letter of Credit, (ii) Purchaser
funds an amount to the Company equal to the amount requested in the Letter of
Credit Draw that the LOC Bank failed to honor and such funded amount equals the
total remaining amount available pursuant to the Letter of Credit, or
(iii) Purchaser obtains a replacement letter of credit (or reaffirmation of the
Letter of Credit by the LOC Bank) reasonably satisfactory to the Company; or
(c) by either the Company or Purchaser, if there shall be in effect a final
nonappealable Order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby.

Section 8.2 Amendment. This Agreement and any terms hereof may not be amended,
supplemented or modified except pursuant to a writing signed by both Purchaser
and the Company.

Section 8.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) upon receipt if sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (ii) on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service; or (iii) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

(a) If to Purchaser, to:

Ripple Labs Inc.

315 Montgomery St. Floor 2

San Francisco, CA 94104

Attn: General Counsel

Email: stu@ripple.com

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

 

33



--------------------------------------------------------------------------------

525 University Avenue

Palo Alto, California 94301

Attention: Amr Razzak

Email: amr.razzak@skadden.com

and

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Bush Plaza

Suite 1200

San Francisco, CA 94104

Attention: Brooks Stough

Email: bstough@gunder.com

(b) If to the Company, to:

MoneyGram International, Inc.

2828 N. Harwood Street, 15th Floor

Dallas, Texas 75201

Attention: F. Aaron Henry; Robert L. Villaseñor

Email: ahenry@moneygram.com; rvillasenor@moneygram.com

with a copy to (which shall not constitute notice):

Vinson & Elkins LLP

Trammell Crow Center

2001 Ross Avenue

Suite 3900

Dallas, TX 75201-2975

Attention: Alan J. Bogdanow; Christopher R. Rowley

Emails: abogdanow@velaw.com; crowley@velaw.com

Section 8.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement,
together with that certain Mutual Confidentiality Agreement entered into between
MoneyGram Payment Systems, Inc. and Ripple Services, Inc. on May 12, 2017 and
the Transaction Agreements, constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. This Agreement and the Transaction
Agreements do not create, and shall not be construed as creating, any rights
enforceable by any person or entity not a party hereto.

Section 8.5 Waiver. Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any other breach of such
terms or conditions or of any other term or condition, nor shall any failure to
insist upon strict performance or to enforce any provision hereof on any one
occasion operate as a waiver of such provision or of any other provision hereof
or a waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing signed by the Person exercising such waiver.

 

34



--------------------------------------------------------------------------------

Section 8.6 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such cost or expense.

Section 8.7 Successors and Assigns. Neither Party may assign its rights or
obligations under this Agreement without the written consent of the other Party.
This Agreement shall be binding upon and inure to the benefit of the Company and
Purchaser and their respective successors and permitted assigns.

Section 8.8 Further Assurances. Each Party hereto, at the reasonable request of
the other Party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

Section 8.9 Disclosure Schedules. The inclusion of any information (including
dollar amounts) in any section of any schedule delivered by either Party in
connection with this Agreement (the “Disclosure Schedules”) shall not be deemed
to be an admission or acknowledgment by such Party that such information is
required to be listed on such section of the relevant Disclosure Schedule
(except to the extent this Agreement expressly states that such applicable
section of the Disclosure Schedules is required to include such information) or
is material to or outside the ordinary course of the business of such Party.
Each disclosure item set forth in the Disclosure Schedules shall relate to the
specific Section of the Agreement that corresponds to the number of such
Schedule and to any other Section of this Agreement to which it is reasonably
apparent on the face of such disclosure, without any independent knowledge on
the part of the reader regarding the matter disclosed and without the need for
reference to any other document, that such disclosure relates to such other
Section of this Agreement. The information contained in this Agreement, the
Exhibits hereto and the Disclosure Schedules is disclosed solely for purposes of
this Agreement, and no information contained herein or therein shall be deemed
to be an admission by any Party to any third party of any matter whatsoever
(including any violation of Law or breach of contract).

Section 8.10 Publicity; Confidentiality. Neither the Company nor Purchaser shall
make any public disclosure of any nature with respect to this Agreement, the
Transaction Agreements or the transactions contemplated hereby or thereby
without the prior written consent of the other except: (i) as may be required by
applicable Law (including the rules or regulations of any applicable securities
exchange), in which case the Party proposing to make such public disclosure
will, to the extent reasonably practicable under the circumstances, provide the
other Party with a copy of the proposed public disclosure and consider in good
faith any comments provided by the other Party and (ii) any public disclosure of
information that is consistent in all material respects with previous press
releases, public disclosures or public statements made by a Party hereto in
accordance with this Agreement, including in investor conference calls, SEC
filings, Q&As or other publicly disclosed documents, in each case under
this clause (ii), to the extent such disclosure is still accurate in all
material respects (and not misleading). The Parties shall use commercially
reasonable efforts to maintain confidential treatment from the SEC with respect
to the Commercial Agreement and the transactions contemplated thereby.

 

35



--------------------------------------------------------------------------------

Section 8.11 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 8.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without giving effect to
choice of law or conflict of laws principles thereof that would cause the
application of the Laws of any jurisdiction other than the State of Delaware).

Section 8.13 Waiver of Jury Trial. EACH OF PURCHASER AND THE COMPANY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT AND THE TRANSACTION AGREEMENTS IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND THEREFORE, EACH OF PURCHASER AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR
INDIRECTLY BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE TRANSACTION AGREEMENTS OR THE ACTIONS OF PURCHASER OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND MAKES
THIS WAIVER VOLUNTARILY AND (C) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.14 Consent to Jurisdiction. The Parties agree that any Claim seeking
to enforce or interpret any provision of, or based on any matter arising out of
or in connection with, this Agreement, the Transaction Agreements or the
transactions contemplated hereby and thereby shall be brought exclusively in the
Court of Chancery within New Castle County in the State of Delaware (and any
appellate court thereof located within such county), and to the extent such
Court of Chancery (or appellate court thereof located within such county) lacks
jurisdiction over the matter, the federal courts of the United States of America
located within New Castle County in the State of Delaware (or appellate court
thereof located within such county). Each of the Parties hereby irrevocably and
unconditionally (a) consents to the exclusive jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such Claim, (b) waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such Claim in any such court or that any
such Claim brought in any such

 

36



--------------------------------------------------------------------------------

court has been brought in an inconvenient forum or that this Agreement may not
be enforced by such courts and (c) agrees that a final judgement in any such
Claim shall be conclusive and may be enforced in other jurisdictions by suit on
the judgement or in any other manner provided by Law. Process in any such Claim
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. With respect to any such Claim, venue shall lie
solely in New Castle County, Delaware. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.3
shall be deemed effective service of process on such party.

Section 8.15 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered an original and one and
the same agreement and shall become effective when counterparts have been signed
by each Party and delivered to the other Party, it being understood that all
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on their behalf as of the date first above written.

 

COMPANY: MONEYGRAM INTERNATIONAL, INC. By:  

/s/ Lawrence Angelilli

Name:   Lawrence Angelilli Title:   Chief Financial Officer PURCHASER: RIPPLE
LABS INC. By:  

/s/ Brad Garlinghouse

Name:   Brad Garlinghouse Title:   Chief Executive Officer

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Warrant Agreement

[See attached.]



--------------------------------------------------------------------------------

Execution Version

WARRANT AGREEMENT

This WARRANT AGREEMENT (this “Agreement”) is made as of June 17, 2019, by and
between MoneyGram International, Inc., a Delaware corporation (the “Company”),
and Equiniti Trust Company, a limited trust company organized under the laws of
the State of New York, as warrant agent (the “Warrant Agent”). Capitalized terms
used herein but not otherwise defined shall have the meanings given them in
Section 22 hereof.

RECITALS

WHEREAS, simultaneously with the execution of this Agreement, the Company is
entering into that certain Securities Purchase Agreement (the “SPA”) with Ripple
Labs Inc., a Delaware corporation (“Purchaser”), pursuant to which the Company
shall issue, and Purchaser shall purchase, from time to time as provided
therein, shares of common stock, $0.01 par value, of the Company (“Common
Stock”) and warrants to purchase Common Stock (“Warrants”);

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Purchaser are entering into that certain Registration Rights Agreement, pursuant
to which the Company has agreed, under certain circumstances, to register for
resale any Warrants and the shares of Common Stock issuable upon exercise of any
Warrants;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, exercise and cancellation of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent and the Holders (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Appointment of the Warrant Agent. The Company hereby appoints the
Warrant Agent to act as an agent for the Company for the Warrants, and the
Warrant Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth herein.

Section 2. Warrants.

(a) Form of Warrant.

(i) Each Warrant shall be issued in certificated form in substantially the form
attached as Exhibit A hereto, the provisions of which are incorporated herein,
and shall be dated the date on which countersigned by the Warrant Agent, shall
have such insertions as are appropriate or required or permitted by this
Agreement and may have such letters, numbers or



--------------------------------------------------------------------------------

other marks of identification and such legends and endorsements as the officers
of the Company executing the same may approve (execution thereof to be
conclusive evidence of such approval) and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation pursuant thereto or with any rule or regulation of
any securities exchange on which the Warrants may be listed, or to conform to
usage.

(ii) Each certificate representing a Warrant (each, a “Warrant Certificate”)
shall bear the legend in substantially the form set forth on Exhibit A.

(iii) Subject to the terms hereof, including without limitation, if applicable,
the restrictions on exercise under securities law, this Agreement, each as may
be amended from time to time, each Warrant shall be exercisable for the number
of shares of Common Stock set forth thereon as the same may be adjusted from
time to time as set forth herein.

(b) Execution and Delivery of Warrant Certificates.

(i) At any time and from time to time on or after the date of this Agreement, at
the times and in the amounts provided for in the SPA, Warrant Certificates
evidencing the Warrants shall be executed by the Company and delivered to the
Warrant Agent for countersignature, and the Warrant Agent shall, as directed by
the Company in writing, countersign and deliver such Warrant Certificates to the
respective Persons entitled thereto, as specified by the Company. The Warrant
Agent is further hereby authorized to countersign and deliver Warrant
Certificates as required by this Section 2(b), Section 2(c), Section 3(b)(iii),
Section 4(a), Section 9 and Section 10.

(ii) The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by any of the Chairman of the Board, the Chief Executive
Officer, the Chief Financial Officer, the Chief Global Operations Officer, the
General Counsel or the Corporate Treasurer of the Company, either manually or by
facsimile signature. The Warrant Certificates shall be countersigned by the
Warrant Agent and shall not be valid for any purpose unless so countersigned.

(c) Register; Registered Holder.

(i) Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants in accordance with the restrictions on transfer set
forth herein. Upon the initial issuance of any Warrants, the Warrant Agent shall
issue and register the Warrants in the names of the respective Holders thereof
in such denominations and otherwise in accordance with instructions delivered to
the Warrant Agent by the Company.

(ii) Registered Holder. The term “Holder” shall mean any Person in whose name
ownership in the Warrants shall be registered upon the Warrant Register. Prior
to due presentment for registration or transfer of any Warrant, the Company and
the Warrant Agent may deem and treat the Holder as the absolute owner of such
Warrant and of each Warrant (notwithstanding any notation of ownership or other
writing on a Warrant Certificate made by anyone other than the Company or the
Warrant Agent), for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

2



--------------------------------------------------------------------------------

Section 3. Exercise of Warrant.

(a) Subject to the provisions of the Warrant and this Agreement, including
without limitation this Section 3 and Section 9, and securities law, each
Warrant, when countersigned by the Warrant Agent, may be exercised, in whole or
in part, on one or more occasions, on any Business Day by the Holder thereof
during the Exercise Period applicable to such Warrant. Any exercise of a Warrant
shall be effected by:

(i) delivery to the Warrant Agent at the office of the Warrant Agent, or, if
applicable, at the office of its successor as Warrant Agent, of: (A) the Warrant
Certificate evidencing the Warrant and (B) a written notice in the form attached
as Exhibit B hereto (the “Exercise Notice”), properly completed and executed,
stating that such Holder elects to exercise the Warrants in accordance with the
provisions of this Section 3, specifying the name or names in which such Holder
wishes the certificate or certificates for shares of Common Stock to be issued
and making the appropriate securities law representation contained therein; and

(ii) payment of the Exercise Price for the shares of Common Stock issuable upon
exercise of such Warrants. Such Exercise Price shall be payable (A) by a
certified or official bank check payable to the order of the Company (or such
other method as may be mutually agreed by the Warrant Agent and the exercising
Holder) or (B) by the surrender (which surrender shall be evidenced by
cancellation of the number of Warrants represented by any Warrant certificate
presented in connection with a Cashless Exercise (as defined below)) of a
Warrant or Warrants (represented by one or more relevant Warrant certificates),
and without the payment of the Exercise Price in cash, in return for the
delivery to the surrendering Holder of that number of shares of Common Stock
equal to (I) the number of shares of Common Stock for which such Warrant is
exercisable as of the date of exercise (assuming the Exercise Price were being
paid in cash, wire transfer or certified or official bank check) reduced by
(II) that number of shares of Common Stock equal to the quotient obtained by
dividing (x) the aggregate Exercise Price to be paid in respect of such shares
of Common Stock by (y) the Market Price of one share of Common Stock on the
Business Day which next precedes the day of exercise of the Warrant. An exercise
of a Warrant in accordance with clause (B) is herein referred to as a “Cashless
Exercise.” The documentation and consideration, if any, delivered in accordance
with this Section 3(a) are collectively referred to herein as the “Warrant
Exercise Documentation.”

(b) As promptly as practicable, and in any event within five Business Days after
receipt of the Warrant Exercise Documentation, the Company shall:

(i) deliver or cause to be delivered the number of validly issued, fully paid
and non-assessable shares of Common Stock properly specified in the Warrant
Exercise Documentation in certificated form (a “Share Settlement”), which shall
bear a legend, that such shares of Common Stock have not been registered under
the Securities Act;

(ii) if applicable, deliver or caused to be delivered cash in lieu of any
fraction of a share of Common Stock, as hereinafter provided; and

 

3



--------------------------------------------------------------------------------

(iii) if less than the full number of Warrants evidenced by a Warrant
Certificate are being exercised, deliver or cause to be delivered (and the
Warrant Agent shall so deliver or cause to be delivered at the request of the
Company) a new Warrant Certificate(s), of like tenor, for the number of Warrants
evidenced by such Warrant Certificate, less the number of Warrants then being
exercised.

(c) An exercise shall be deemed to have been made at the close of business on
the date of delivery of the Warrant Exercise Documentation so that, to the
extent permitted by applicable law, the Person entitled to receive shares of
Common Stock upon such exercise shall be treated for all purposes as having
become the Holder of such shares of Common Stock at such time. A surrender of a
Warrant Certificate for exercise during any period while the transfer books of
the Company are closed shall become effective for exercise immediately upon the
reopening of such books.

(d) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges (other than income taxes of the Holder) that may be
imposed in respect of, the issue or delivery of any shares of Common Stock
issuable upon the exercise of Warrants. The Company shall not be required,
however, to pay any tax or other charge imposed in connection with any transfer
involved in the issue of any certificate for shares of Common Stock in any name
other than that of the Holder of the Warrants as recorded in the Warrant
Register.

(e) In connection with the exercise of any Warrants, no fractions of shares of
Common Stock shall be issued, but in lieu thereof the Company shall pay a cash
adjustment in respect of such fractional interest in an amount equal to such
fractional interest multiplied by the Market Price of a share of Common Stock on
the Business Day which next precedes the day of exercise. If more than one such
Warrant shall be exercised by the Holder thereof at the same time, the number of
full shares of Common Stock issuable on such exercise shall be computed on the
basis of the total number of Warrants so exercised.

Section 4. Adjustments.

(a) Adjustment of Number Issuable. The number of shares of Common Stock issuable
upon the valid exercise of a Warrant (the “Number Issuable”) shall be subject to
adjustment from time to time as follows:

(i) In the event the Company shall at any time or from time to time after the
Issue Date:

(A) pay a dividend or make a distribution of Equity Securities on the
outstanding shares of Common Stock of the Company;

(B) forward split or subdivide the outstanding shares of Common Stock into a
larger number of shares; or

(C) reverse split or combine the outstanding shares of Common Stock into a
smaller number of shares;

 

4



--------------------------------------------------------------------------------

then, and in each such case (A) through (C), the Number Issuable in effect
immediately prior to such event shall be adjusted so that the Holder of any
Warrant thereafter exercised shall be entitled to receive the number of shares
of Common Stock or other securities of the Company which such Holder would have
owned or had been entitled to receive upon or by reason of any of the events
described above, had such Warrant been exercised immediately prior to the
happening of such event. An adjustment made pursuant to this Section 4(a)(i)
shall become effective retroactively (x) in the event of any such dividend or
distribution, immediately prior to the close of business on the record date for
the determination of holders of shares of Common Stock entitled to receive such
dividend or distribution, or (y) in the event of any such split, subdivision,
combination or reclassification, immediately prior to the close of business on
the date upon which such corporate action becomes effective. For the avoidance
of doubt, no adjustment shall be made pursuant to this Section 4(a)(i) for cash
dividends or distributions of cash or property that are set aside, reserved and
distributed pursuant to Section 7.

(ii) Notwithstanding anything to the contrary contained in this Section 4(a),
the Company shall be entitled to make such upward adjustments in the Number
Issuable, in addition to those otherwise required by this Section 4(a), as the
Board in its discretion shall determine to be advisable in order that any stock
dividend, split, subdivision or combination of shares, distribution of rights or
warrants to purchase shares, stock or securities or distribution of securities
convertible into or exchangeable for shares of Common Stock hereafter made the
Company to its stockholders shall not be taxable; provided, however, that any
such adjustment shall treat all holders of Warrants with similar protections on
an equal basis.

(b) Reorganization, Reclassification. Consolidation. Merger or Sale of Assets.
In the event of any capital reorganization or reclassification or other change
of outstanding shares of Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a split, subdivision or combination), or in the event of any exchange, stock
sale, consolidation or merger or other similar transaction involving the Company
(other than a consolidation or merger in which the Company is the resulting or
surviving person and which does not result in any reclassification, conversion,
exchange, extinguishment, cancellation or other change of outstanding Common
Stock), or in case of any sale or other disposition to another Person of all or
substantially all of the assets of the Company (any of the foregoing, a
“Transaction”), each Holder of a Warrant outstanding immediately prior to the
consummation of the Transaction shall receive in connection with the
consummation of such Transaction, in lieu of the Common Stock underlying the
Warrant, the kind and amount of shares, stock or other securities (of the
Company or another issuer) or property or cash receivable upon such Transaction
by a holder of the number of shares of Common Stock for which such Warrant could
have been exercised immediately prior to such Transaction.

(c) Treatment of Expired or Terminated Equity Securities. Upon the expiration or
termination of any unexercised, unconverted or unexchanged Equity Security (or
portion thereof) for which any adjustment was made pursuant to this Section 4,
the Number Issuable upon exercise of this Warrant shall forthwith be changed
pursuant to the provisions of this Section 4 to the Number Issuable which would
have been in effect at the time of such expiration or termination had such
unexercised, unconverted or unexchanged Equity Security (or portion thereof), to
the extent outstanding immediately prior to such expiration or termination,
never been issued.

 

5



--------------------------------------------------------------------------------

(d) Minimum Adjustment of Number Issuable. Notwithstanding anything to the
contrary herein, if the amount of any adjustment of the Number Issuable required
pursuant to this Section 4 would be less than one percent (1%) of the Number
Issuable in effect at the time such adjustment is otherwise so required to be
made, then such amount shall be carried forward and adjustment shall be made
with respect thereto at the time of and together with any subsequent adjustment
that, together with such amount and any other amount or amounts so carried
forward, shall aggregate at least one percent (1%) of such Number Issuable.

(e) Exclusions to Adjustments. No adjustment to the Number Issuable shall be
made pursuant to this Section 4 in the event of any Excluded Issuance.

Section 5. No Redemptions. The Company shall not have any right to redeem any of
the Warrants evidenced hereby.

Section 6. Certain Covenants

(a) Authorized Shares. The Company covenants and agrees that all shares of
capital stock of the Company which may be issued upon the exercise of the
Warrants will be duly authorized, validly issued, reserved for issuance and
fully paid and non-assessable upon issuance.

(b) Certificate as to Adjustments. The Company shall deliver to the Warrant
Agent and each of the Holders at least five Business Days prior to the
consummation of any transaction which would result in an increase or decrease in
the Number Issuable pursuant to Section 4 (including, but not limited to, a
Transaction) a notice thereof, setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Number Issuable after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed to each of
the Holders. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of such event.

(c) No Avoidance. The Company will not amend or modify any provision of the
Certificate of Incorporation or by-laws of the Company in any manner that would
adversely affect in any way the ability of the Company to validly and legally
issue fully paid and non-assessable shares of Common Stock, free and clear from
all mortgage, deed of trust, hypothecation, lien, pledge, encumbrance, charge,
security interest, judgment lien, easement, servitude or, in each case, any
other similar encumbrance (other than as provided herein and restrictions
created by a Holder).

Section 7. Dividends and Distributions. In the event the Company declares a
dividend or distribution, whether payable in cash or other property, that would
be distributed to such Holder if such Holder’s Warrants had been converted in
full into Common Stock immediately prior to the close of business on the record
date for the determination of the stockholders entitled to receive such dividend
or distribution, the Company shall set aside and reserve for the benefit of such
Holder an amount of cash or other property, as applicable, that would have been
distributed to such Holder, and such amounts shall be distributed to such Holder
upon the exercise of such Holder’s Warrants.

 

6



--------------------------------------------------------------------------------

Section 8. Holder Not Deemed a Stockholder. Except as specifically provided for
herein (including, without limitation, Section 7), nothing contained in this
Agreement shall be construed to (a) grant any Holder any rights to vote or
receive dividends or be deemed the holder of shares of Common Stock of the
Company for any purpose, (b) confer upon any Holder any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, or (c) impose
any liabilities on a Holder to purchase any securities or as a stockholder of
the Company, whether asserted by the Company or creditors of the Company, prior
to the issuance of the underlying shares of Common Stock.

Section 9. Certain Transfer and Exercise Restrictions.

(a) Transfer Restrictions Generally. For the avoidance of doubt, any Transfer of
a Warrant shall be subject to the restrictions on Transfer set forth in
Section 6.2 of the SPA.

(b) Limitations on Exercise.

(i) Notwithstanding anything to the contrary, no Warrant may be exercised in
contravention of applicable law, including without limitation, if applicable,
Section 5 of the Securities Act or any of the rules and regulations promulgated
thereunder.

(ii) Notwithstanding anything to the contrary, no Warrant may be exercised (and
the Company will have no obligation to effect any exercise) unless (i) all
Required Regulatory Approvals (as defined in the SPA) have been obtained or
(ii) after giving effect to the exercise, such Holder (together with such
Holder’s Affiliates) would not own Voting Securities (as defined in the SPA) of
the Company exceeding the Regulatory Ownership Cap (as defined in the SPA).

Section 10. Replacement of Warrants. Upon receipt of evidence satisfactory to
the Company and the Warrant Agent of the loss, theft, destruction or mutilation
of a Warrant Certificate and, in the event of loss, theft or destruction, upon
delivery of an indemnity reasonably satisfactory to the Company and the Warrant
Agent, or, in the event of mutilation, upon surrender and cancellation thereof,
the Warrant Agent will issue a new warrant certificate of like tenor for a
number of Warrants equal to the number of Warrants evidenced by such Warrant
Certificate.

Section 11. Governing Law. THIS AGREEMENT AND THE WARRANTS ISSUED HEREUNDER
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING
EFFECT TO CHOICE OF LAW OR CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE).

 

7



--------------------------------------------------------------------------------

Section 12. Rights Inure to Holder. The Warrants evidenced by a Warrant
Certificate will inure to the benefit of and be binding upon the Holder thereof
and the Company and their respective successors and permitted assigns. Nothing
in this Agreement shall be construed to give to any Person other than the
Company and the Holder thereof any legal or equitable right, remedy or claim
under a Warrant Certificate, and such Warrant Certificate shall be for the sole
and exclusive benefit of the Company and such Holder. Nothing in this Agreement
shall be construed to give a Holder any rights as a holder of shares of Common
Stock until such time, if any, as the Warrants evidenced by its Warrant
Certificate are exercised in accordance with the provisions hereof.

Section 13. Warrant Agent.

(a) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by any of the Chairman
of the Board, the Chief Executive Officer, the Chief Financial Officer, the
Chief Global Operations Officer, the General Counsel or the Corporate Treasurer
of the Company and delivered to the Warrant Agent. The Warrant Agent may rely
upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Warrant Agreement.

(b) Compensation and Indemnity.

(i) For services rendered hereunder, the Warrant Agent shall be entitled to such
compensation as shall be agreed to in writing between the Company and the
Warrant Agent and the Company promises to pay such compensation and to reimburse
the Warrant Agent for the out-of-pocket expenses incurred by it in connection
with the services rendered by it hereunder. The provisions of this paragraph
shall survive the termination of this Agreement and the resignation or removal
of the Warrant Agent.

(ii) The Company agrees to indemnify the Warrant Agent and its Affiliates and
their respective employees, officers or directors for, and to hold it harmless
against, any and all loss, liability, damage, claim, cost or expense, including
reasonable attorneys’ fees and expenses (including the reasonable costs and
expenses of defending against any claim of liability, regardless of who asserts
such claim), incurred by the Warrant Agent that arises out of or in connection
with its accepting appointment as, or acting as, Warrant Agent hereunder, except
such losses, liabilities, damages, claims, costs or expenses as may result from
the gross negligence, fraud or willful misconduct of, or material breach of this
Agreement by, the Warrant Agent, its Affiliates or any of its or their officers,
directors, employees, managers, agents and advisors (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). The Warrant
Agent shall notify the Company, by letter or facsimile transmission, of a claim
against the Warrant Agent or of any action commenced against the Warrant Agent,
promptly after the Warrant Agent shall have received written notice thereof (to
the extent not prohibited by applicable law). The failure of the Warrant Agent
to so notify the Company shall not in any way relieve the Company of its
obligations pursuant to this Section 13(b) except to the extent that the Company
is prejudiced by such failure or delay. The provisions of this paragraph shall
survive the termination of this Agreement and the resignation or removal of the
Warrant Agent.

 

8



--------------------------------------------------------------------------------

(c) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant Certificate (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant Certificate; nor shall it be responsible to
make any adjustments required under the provisions of Section 4 hereof (other
than in reliance upon and as directed by requests by the Company to make such
adjustments) or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock will when issued be valid and fully paid and
nonassessable.

(d) Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all moneys received by the Warrant Agent for the purchase of
shares of the Company’s Common Stock through the exercise of Warrants.

(e) Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants, including any transfer taxes. The Company shall not be required,
however, to pay any tax or other charge imposed in connection with any transfer
involved in the issue of any certificate for shares of Common Stock in any name
other than that of the Holder of the Warrants as recorded in the Warrant
Register.

(f) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 90 days’ notice in writing
to the Company. If the office of the Warrant Agent becomes vacant by resignation
or incapacity to act or otherwise, the Company shall appoint in writing a
successor Warrant Agent in place of the Warrant Agent. If the Company shall fail
to make such appointment within a period of 60 days after it has been notified
in writing of such resignation or incapacity by the Warrant Agent or by the
Holder of a Warrant (who shall, with such notice, submit his, her, or its
Warrant for inspection by the Company or such other evidence reasonably
satisfactory to the Company), then the Company may serve as the Warrant Agent.
If the Company does not agree to serve as the Warrant Agent within 10 days after
such 60-day period, then the Holder of any Warrant may apply to the Court of
Chancery within New Castle County in the State of Delaware (and any appellate
court thereof located within such county) for the appointment of a successor
Warrant Agent at the Holder’s cost. After appointment, any successor Warrant
Agent shall be vested with all the authority, powers, rights, immunities,
duties, and obligations of its predecessor Warrant Agent with like effect as if
originally named as Warrant Agent hereunder, without any further act or deed;
but if for any reason it becomes necessary or appropriate, the predecessor
Warrant Agent shall execute and deliver, at the expense of the Company, an
instrument transferring to such successor Warrant Agent all the authority,
powers, and rights of such predecessor Warrant Agent hereunder; and upon request
of any successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

 

9



--------------------------------------------------------------------------------

(g) Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further action by any Person.

(h) The Warrant Agent shall not be liable for any act or omission by it unless
such act or omission constitutes gross negligence, fraud or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

Section 14. Amendments; Waiver. Except as otherwise provided herein, this
Agreement may not be modified or amended except pursuant to an instrument in
writing signed by the Company, the Warrant Agent and the Holders of a majority
of the then outstanding Warrants. No provision hereunder may be waived other
than in a written instrument executed by the waiving party; provided, however,
that the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, if the Company shall have obtained
the written consent of the Holders of a majority of the then outstanding
Warrants.

Section 15. Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

Section 16. Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. This Agreement, to the extent signed and delivered by means of a
facsimile machine or electronic delivery (i.e., by email of a PDF signature
page), shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or by
electronic delivery as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

Section 17. Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future applicable laws
during the term thereof, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Agreement, a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

 

10



--------------------------------------------------------------------------------

Section 18. Persons Benefitting. This Agreement shall be binding upon the
Company and the Warrant Agent and shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the successors and assigns of
each of the parties hereto and nothing in this Agreement, express or implied, is
intended to or shall confer, except as otherwise provided in this Section 18,
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Each Holder, by acceptance of a Warrant
Certificate, agrees to all of the terms and provisions of this Agreement
applicable thereto, and each such Holder shall be deemed to be a third party
beneficiary of this Agreement.

Section 19. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes all prior oral and written, and all contemporaneous oral,
agreements and understandings relating to the subject matter hereof.

Section 20. Termination. This Agreement shall terminate upon the earlier of
(i) one day after the end of the Exercise Period or, if and to the extent
applicable, the delivery by the Company to the Holders of all shares of Common
Stock and other securities or property in respect of all Warrants duly exercised
during the Exercise Period and (ii) when all Warrants have been exercised upon
the delivery to the Holders of all shares of Common Stock and other securities
or property in respect of all Warrants duly exercised. Notwithstanding the
foregoing, Section 13(b) shall survive the termination of this Agreement and the
resignation or removal of the Warrant Agent.

Section 21. Notices. All notices and other communications hereunder will be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or by facsimile or e-mail (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party),
(b) on the first Business Day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier service or (c) on
the earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder will be delivered, if to the Company or
the Warrant Agent, to the address set forth below, or if to any Holder, to the
address set forth in the Warrant Register, or in each case pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

If to the Company:

MoneyGram International, Inc.

2828 N. Harwood St., 15th Floor

Dallas, Texas 75201

Attention: Aaron Henry; Robert Villaseñor

Electronic mail: ahenry@moneygram.com; rvillasenor@moneygram.com

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

2001 Ross Ave.

Suite 3900

Dallas, TX 75201

Attention: Alan Bogdanow; Chris Rowley

Phone: (214) 220-7857; (214) 220-7972

Electronic mail: abogdanow@velaw.com; crowley@velaw.com

If to the Warrant Agent:

Equiniti Trust Company

c/o EQ Shareowner Services

1110 Centre Pointe Curve, Suite 101

Mendota Heights MN 55120-4100

Attention: Christopher Ward

Electronic mail: Christopher.Ward@equiniti.com

Section 22. Definitions. For the purposes of this Agreement, the following terms
shall have the meanings indicated below:

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under direct or indirect
common Control with such specified Person.

“Agreement” has the meaning given it in the Preamble.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law or executive
order to close.

“Cashless Exercise” has the meaning given it in Section 2.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, dated June 28, 2004 (as amended, modified or
supplemented from time to time).

“Common Stock” has the meaning given it in the Recitals.

 

12



--------------------------------------------------------------------------------

“Company” has the meaning given it in the Preamble.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and the policies of a Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), and the terms “Controlled by” and “Controlling” shall
have correlative meanings.

“Derivative Security” means any right, option, warrant or other security
convertible into or exercisable for Common Stock, including, without limitation,
the Company’s Series D Participating Convertible Preferred Stock.

“Equity Incentive Plan” means any compensation, severance or incentive plan for
officers, employees, consultants or Directors of the Company.

“Equity Securities” means Common Stock and any Derivative Security of Common
Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated from time to time thereunder.

“Excluded Issuance” means the issuance by the Company (and subsequent vesting,
as applicable) of any (a) shares of Common Stock issued upon the exercise of the
Warrants, (b) stock options issued to employees, consultants or non-employee
directors pursuant to any Equity Incentive Plan, so long as the exercise price
in respect of any such options is not less than the Market Price of the
Company’s Common Stock as of the date such option is granted, (c) shares of
Common Stock issued upon the conversion or exercise of stock options,
(d) restricted stock units or restricted shares issued to employees, consultants
or non-employee directors pursuant to any Equity Incentive Plan, or (e) Equity
Securities issued (i) to Persons in connection with a joint venture, strategic
alliance or other commercial relationship with such Persons (including Persons
that are customers, suppliers and strategic partners of the Company) relating to
the operation of the Company’s business and not for the primary purpose of
raising equity capital, (ii) in connection with a transaction in which the
Company, directly or indirectly, acquires another business or its tangible or
intangible assets, or (iii) to lenders as equity kickers in connection with debt
financings of the Company, in each case where such transactions have been
approved by the Board.

“Exercise Price” is equal to $0.01 per share.

“Exercise Period” means, with respect to any Warrant, on any Business Day after
the Issue Date and on or before the Expiration Date.

“Expiration Date” means, with respect to any Warrant, 5:00 p.m., New York City
time, on the tenth anniversary of the Issue Date, or if such day is not a
Business Day, then the first Business Day following such date.

“Fair Market Value” means the amount which a willing buyer, under no compulsion
to buy, would pay a willing seller, under no compulsion to sell, in an
arm’s-length transaction but in all events without application of any minority,
illiquidity, transfer or voting restriction, or similar discounts or reductions.

 

13



--------------------------------------------------------------------------------

“Fully Diluted Basis” means the fully diluted weighted-average Common Stock and
equivalents of the Company for the year-to-date period as of the most recent
month-end calculated in accordance with GAAP and assuming the exercise or
conversion of the Company’s Series D Participating Convertible Preferred Stock.

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any U.S. or non-U.S. federal, national,
supranational, state, provincial, local or similar government, governmental,
regulatory or administrative authority, branch, agency or commission or any
court, tribunal, or arbitral or judicial body.

“Holder” has the meaning given it in Section 2(c)(ii).

“Issue Date” means, with respect to any Warrant, the date such Warrant is issued
in accordance with the terms of the SPA.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Entity.

“Market Price” means, with respect to any particular measurement date, (a) the
closing price of a share of Common Stock as reported on the Principal Market for
the Trading Day immediately preceding such measurement date or (b) if, the
foregoing clause (a) is not applicable, the Fair Market Value of a share of
Common Stock determined by a third party valuation firm mutually acceptable to
the Company and the Holder.

“NASDAQ” means the The Nasdaq Stock Market.

“Number Issuable” with respect to a Warrant has the meaning given it in
Section 4(a).

“NYSE” means the New York Stock Exchange LLC.

“Person” means any individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.

“Principal Market” means any of the national exchanges (i.e. NASDAQ, NYSE, NYSE
MKT LLC), principal quotation systems (i.e. OTCQX, OTCQB, Pink (OTC Pink)) or
other principal exchange or recognized quotation system which is at the time the
principal trading platform or market for the Common Stock, which the parties
acknowledge as of the date of this Agreement is the NASDAQ.

“Purchaser” has the meaning given it in the Recitals.

“Regulation D” means Regulation D promulgated under the Securities Act.

 

14



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time to time thereunder.

“Share Settlement” has the meaning given it in Section 3(b)(i).

“SPA” has the meaning given it in the Recitals.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”) (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Trading Day” means (i) any day on which the Common Stock is listed or quoted
and traded on its Principal Market or (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets.

“Transaction” has the meaning given it in Section 4(b).

“Transfer” means any voluntary or involuntary attempt to, directly or indirectly
through the transfer of interests in controlled Affiliates or otherwise, sell,
assign, transfer, grant a participation in, pledge or otherwise dispose of any
Warrants, or the consummation of any such transaction, or taking a pledge of,
any of the Warrants. The term “Transferred” shall have a correlative meaning.

“Transfer Agent” has the meaning given it in Section 2.

“VWAP” per share of Common Stock for any specified period of determination shall
mean the per share volume-weighted average Market Price over such period.

“Warrant” means a Warrant in substantially the form attached as Exhibit A
hereto.

“Warrant Agent” has the meaning given it in the Preamble.

“Warrant Certificate” has the meaning given it in Section 2(a).

“Warrant Exercise Documentation” has the meaning given it in Section 2.

*  *  *  *  *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

 

MONEYGRAM INTERNATIONAL, INC. By:  

/s/ Lawrence Angelilli

  Name:   Lawrence Angelilli   Title:   Chief Financial Officer EQUINITI TRUST
COMPANY, as Warrant Agent By:  

/s/ Martin V. Knapp

  Name:  

Martin V. Knapp

  Title:  

Vice President

SIGNATURE PAGE TO WARRANT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

SPECIMEN WARRANT CERTIFICATE

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.

NEW YORK CITY TIME, [•], 20[•]

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE ARE SUBJECT TO
THE PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED AS OF JUNE 17, 2019,
AND A WARRANT AGREEMENT, DATED AS OF JUNE 17, 2019, EACH AS MAY BE AMENDED FROM
TIME TO TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND EXERCISE SET FORTH
THEREIN. COPIES OF THE SECURITIES PURCHASE AGREEMENT AND WARRANT AGREEMENT ARE
ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF MONEYGRAM INTERNATIONAL, INC. (THE
“COMPANY”).

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR UNDER ANY U.S. STATE OR FOREIGN SECURITIES LAWS, IN RELIANCE UPON
APPLICABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
SUCH STATE AND FOREIGN SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE IN CONTRAVENTION OF THE 1933 ACT OR ANY U.S. STATE OR
FOREIGN SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
(INCLUDING THE SECURITIES TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT) MAY
NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
1933 ACT AND ANY APPLICABLE U.S. STATE OR FOREIGN SECURITIES LAWS, OR THE HOLDER
HEREOF PROVIDES EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY (WHICH, IN THE
DISCRETION OF THE COMPANY, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY) THAT NO SUCH REGISTRATION IS REQUIRED.

WARRANT TO PURCHASE COMMON STOCK

 

Company:    MoneyGram International, Inc. Number of Shares:    [            ]
Class of Stock: Common stock of the Company, par value $0.01 per share (the
“Common Stock”) Exercise Price:    $0.01 per share Issue Date:    [[•], [•]]

 

1



--------------------------------------------------------------------------------

Expiration Date: 5:00 p.m., New York City time, on [•], 20[•]1.

THIS CERTIFIES THAT, for value received [•] is entitled to purchase from the
Company, until 5:00 p.m. New York City time on the Expiration Date, the number
of fully paid and nonassessable shares of the Common Stock (the “Warrant
Shares”) at the Exercise Price, subject to the provisions and upon the terms and
conditions set forth in this Warrant and in the Warrant Agreement, dated as of
June 17, 2019, by and between the Company and the Warrant Agent, as in effect
from time to time (the “Warrant Agreement”).

Payment of the Exercise Price may be made, at the option of the holder of the
Warrant and subject to conditions set forth herein and in the Warrant Agreement,
by the following methods (or any combination thereof): (1) by a certified or
official bank check payable to the order of the Company (or such other method as
may be mutually agreed by the Warrant Agent and the exercising Holder); or
(2) by means of a cashless exercise pursuant to Section 3(a)(ii)(B) of the
Warrant Agreement. The Warrant Agreement provides that upon the occurrence of
certain events the number of shares of Common Stock that may be purchased under
this Warrant may be adjusted under certain conditions.

No fraction of a share of Common Stock will be issued upon any exercise of a
Warrant. If, upon exercise of a Warrant, a holder would be entitled to receive a
fractional interest in a share of Common Stock, the Company shall round down to
the nearest whole number the number of shares of Common Stock to be issued to
the Warrant holder and pay a cash adjustment in respect of such fractional
interest in an amount equal to such fractional interest multiplied by the Market
Price of a share of Common Stock on the Business Day preceding the day of
exercise.

Upon any exercise of the Warrant for less than the total number of full shares
of Common Stock provided for in this Warrant, there shall be issued to the
registered holder (or such holder’s assignee) a new Warrant Certificate bearing
the same restrictive legends, if any, covering the number of shares of Common
Stock for which the Warrant has not been exercised.

Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the registered holder hereof in person or by attorney duly authorized
in writing, may be exchanged in the manner and subject to the limitations
provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor and
evidencing in the aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other government charge.

 

1 

Note to Draft: Expiration Date to be 10 years after the Issue Date.

 

2



--------------------------------------------------------------------------------

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the registered holder, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

Except as set forth in the Warrant Agreement, this Warrant does not entitle the
registered holder to any of the rights of a stockholder of the Company.

Capitalized terms used herein but not defined shall have the meaning set forth
in the Warrant Agreement.

*     *     *    *    *

 

3



--------------------------------------------------------------------------------

MONEYGRAM INTERNATIONAL, INC.

 

By:  

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

DATED:

Countersigned

EQUINITI TRUST COMPANY, as Warrant Agent

 

By:  

 

  Authorized Signatory

SIGNATURE PAGE TO WARRANT OF MONEYGRAM INTERNATIONAL, INC.



--------------------------------------------------------------------------------

EXHIBIT B

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE WARRANTS

The undersigned holder hereby exercises the right to purchase [        ] shares
of common stock, par value $0.01 per share (“Warrant Shares”), of MONEYGRAM
INTERNATIONAL, INC., a Delaware corporation (the “Company”), evidenced by the
attached Warrant Certificate (the “Warrant”). Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Warrant Agreement
(the “Agreement”), dated as of June 17, 2019, by and between the Company and
EQUINITI TRUST COMPANY, as Warrant Agent, as in effect from time to time.

 

  1.

Payment of Exercise Price (check applicable box).

[                    ] payment in the sum of $                [is enclosed] [has
been wire transferred to the Company at the following account:                ]
in accordance with the terms of the Warrant.

[                         ] Holder hereby elects to make the payment for the
Warrant Shares in accordance with Section 3(a)(ii) of the Agreement.

 

  2.

Confirmation. The undersigned hereby represents and warrants that the Required
Consents have been made or obtained, as applicable.

 

  3.

Delivery of Warrant Shares. The Company shall deliver the Warrant Shares in the
name of the undersigned or in such other name as is specified below in
accordance with Section 3(b) of the Agreement at the following address:

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

and be delivered to
_____________________________________________________________



--------------------------------------------------------------------------------

and, if such number of Warrants delivered pursuant to Section 3 above shall not
be all the Warrants evidenced by this Warrant Certificate, that a new Warrant
Certificate bearing the same restrictive legends, if any, for the balance of
such Warrants be registered in the name of, and delivered to, the registered
holder at the address stated below its signature.

 

  4.

Representations and Warranties.

 

  (i)

The undersigned hereby certifies:

[CHECK A OR B, AS APPLICABLE]

☐ A. that it is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act of 1933, as amended;

[OR]

☐ B. enclosed herewith is an opinion of counsel to the effect that the Warrant
and the securities delivered upon exercise thereof either (i) have been
registered under the Securities Act or (ii) are exempt from registration
thereunder.

*    *    *    *    *

 



--------------------------------------------------------------------------------

Dated:  

 

   

 

      (SIGNATURE)       (ADDRESS)      

 

      (TAX IDENTIFICATION NUMBER)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges receipt of this Exercise Notice and hereby
undertakes, in accordance with Section 3(b) of the Agreement, to issue the above
indicated number of shares of Common Stock or cash in lieu thereof upon
satisfactory receipt of the Warrant Exercise Documentation and the restrictions
on exercise and transfer set forth in the Agreement (including as referenced
therein the restrictions on exercise and transfer set forth in Warrant Agreement
and in the Company’s organizational documents as in effect from time to time),
in the name and to the address set forth above by the exercising holder.

 

MONEYGRAM INTERNATIONAL, INC.

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

Registration Rights Agreement

[See attached.]



--------------------------------------------------------------------------------

Execution Version

REGISTRATION RIGHTS AGREEMENT

By and Between

RIPPLE LABS INC.

and

MONEYGRAM INTERNATIONAL, INC.

Dated as of June 17, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1  

Section 1.1

   Certain Defined Terms      1  

Section 1.2

   Terms Generally      4  

ARTICLE II Registration Rights

     4  

Section 2.1

   Demand Registrations      4  

Section 2.2

   Piggyback Registrations      7  

Section 2.3

   Lock-Up Agreements      8  

Section 2.4

   Registration Procedures      9  

Section 2.5

   Rule 144      15  

Section 2.6

   Certain Additional Agreements      15  

Section 2.7

   Indemnification      15  

Section 2.8

   Rule 144; Rule 144A      19  

Section 2.9

   Underwritten Registrations      20  

Section 2.10

   Registration Expenses      20  

ARTICLE III Miscellaneous

     21  

Section 3.1

   Other Activities; Nature of Holder Obligations      21  

Section 3.2

   Adjustments Affecting Registrable Securities      21  

Section 3.3

   Other Registration Rights Agreements      21  

Section 3.4

   Conflicting Agreements      21  

Section 3.5

   Termination      22  

Section 3.6

   Amendment and Waiver      22  

Section 3.7

   Severability      22  

Section 3.8

   Entire Agreement      22  

Section 3.9

   Successors and Assigns      22  

Section 3.10

   Counterparts; Execution by Facsimile Signature      22  

Section 3.11

   Remedies      23  

Section 3.12

   Notices      23  

Section 3.13

   Governing Law; Consent to Jurisdiction      24  

 

i



--------------------------------------------------------------------------------

Index of Principal Terms

 

Defined Term

  

Page(s)

 

Action

     1  

Affiliate

     1  

Agreement

     1  

automatic shelf registration statement

     14  

Beneficial Ownership

     1  

Beneficially Own

     1  

Business Day

     2  

Common Stock

     2  

Company

     1  

Company Indemnitees

     17  

Demand Notice

     4  

Demand Registration

     4  

Demand Registration Statement

     5  

Exchange Act

     2  

Governmental Entity

     2  

Holder Indemnitees

     16  

Holders

     2  

Holders’ Representative

     2  

Holding Period

     2  

indemnified party

     17  

indemnifying party

     17  

Investor

     1  

Issuer Free Writing Prospectus

     2  

Law

     2  

Losses

     16  

Other Securities

     2  

Person

     2  

Prospectus

     2  

Registrable Securities

     3  

Registration Statement

     3  

Rule 144

     3  

Rule 144A

     3  

SEC

     3  

Securities Act

     3  

Selling Holder

     3  

Short-Form Registration

     7  

Subsidiary

     3  

Transfer

     3  

Transferee

     4  

Warrant Agent

     1  

Warrant Agreement

     1  

WKSI

     14  

 

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT dated as of June 17, 2019, by and between
MoneyGram International, Inc., a Delaware corporation (the “Company”), and
Ripple Labs Inc., a Delaware corporation (“Investor”).

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Investor are entering into that certain Securities Purchase Agreement (the
“SPA”), pursuant to which the Company shall issue, and Investor shall purchase,
from time to time as provided therein, shares of common stock, $0.01 par value,
of the Company (“Common Stock”) and warrants to purchase Common Stock
(“Warrants”);

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Equiniti Trust Company, a limited trust company organized under the laws of the
State of New York, as warrant agent (the “Warrant Agent”), are entering into
that certain Warrant Agreement, dated as of the date hereof (the “Warrant
Agreement”), pursuant to which the Warrant Agent will act on behalf of the
Company in connection with the issuance, registration, transfer, exchange,
exercise and cancellation of the Warrants;

WHEREAS, the Company has agreed to provide the Holders (as defined below) with
certain rights as set forth herein; and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.1 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to cause the
direction of management and/or policies of such Person, whether through the
ownership of voting securities by contract or otherwise.

“Agreement” means this Registration Rights Agreement as it may be amended,
supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. The term “Beneficially Own” shall have a correlative
meaning.



--------------------------------------------------------------------------------

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated to close.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign and any applicable industry self-regulatory organization.

“Holders” means Investor and any permitted Transferee of Registrable Securities.

“Holders’ Representative” means Investor or any other Holder designated by a
majority of the Holders from time to time, in lieu of Investor, as the Holders’
Representative.

“Holding Period” means the period from the date of this Agreement until the end
of the Lock-Up Period (as defined in the SPA).

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Law” means any statute, law, code, ordinance, rule or regulation of any
Governmental Entity.

“Other Securities” means shares of equity securities of the Company other than
Registrable Securities.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means (i) all shares of Common Stock issued under the
SPA, (ii) all shares of Common Stock issuable upon exercise of the Warrants,
(iii) all Warrants issued under the SPA, and (iv) any securities issued directly
or indirectly with respect to such shares described in clauses (i), (ii) or
(iii) because of stock splits, stock dividends, reclassifications,
recapitalizations, mergers, consolidations, or similar events. As to any
particular Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement or (ii) (A) in the opinion of counsel to the Company, such securities
may be sold within a three-month period following such opinion without
registration or volume or other limitations under the Securities Act or any of
the rules or regulations promulgated thereunder, including without limitation
Rule 144 and (B) the Holder of such Registrable Securities ceases to own more
than 2% of the outstanding Common Stock of the Company.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any successor rule that may be promulgated by the SEC.

“Rule 144A” means Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any successor rule that may be promulgated by the
SEC.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

“Selling Holder” means each Holder of Registrable Securities included in a
registration pursuant to Article II.

“Subsidiary” of any Person shall mean those corporations and other entities of
which such Person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent; provided, however, that there shall not be included
any such entity to the extent that the equity securities of such entity were
acquired in satisfaction of a debt previously contracted in good faith or are
owned or controlled in a bona fide fiduciary capacity.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition.

 

3



--------------------------------------------------------------------------------

“Transferee” means any of (i) the transferee of all or any portion of the
Registrable Securities held by Investor or (ii) the subsequent transferee of all
or any portion of the Registrable Securities held by any Transferee; provided,
that no Transferee shall be entitled to any benefits of a Transferee hereunder
unless such Transferee executes and delivers to the Company an instrument
substantially in the form provided as Exhibit A attached hereto.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”, unless the context expressly
provides otherwise. All references herein to Sections, paragraphs,
subparagraphs, clauses, Exhibits or Schedules shall be deemed references to
Sections, paragraphs, subparagraphs or clauses of, or Exhibits or Schedules to
this Agreement, unless the context requires otherwise. Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit or Schedule hereto. Unless otherwise specified, the words
“this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other words
of similar import refer to this Agreement as a whole (including the Schedules
and Exhibits) and not to any particular provision of this Agreement. The term
“or” is not exclusive. The word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends, and such phrase shall
not mean simply “if”. Unless expressly stated otherwise, any Law defined or
referred to herein means such Law as from time to time amended, modified or
supplemented, including by succession of comparable successor Laws and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE II

Registration Rights

Section 2.1 Demand Registrations.

(a) At any time and from time to time following the last day of the Holding
Period, the Holders’ Representative shall have the right by delivering a written
notice to the Company (a “Demand Notice”) to require the Company to, pursuant to
the terms of this Agreement, register under and in accordance with the
provisions of the Securities Act the number of Registrable Securities
Beneficially Owned by Holders and requested by such Demand Notice to be so
registered (a “Demand Registration”); provided, however, that in respect of two
out of the six Demand Registrations to which the Holders are entitled under this
Agreement, a Demand Notice may only be made if the amount of Registrable
Securities requested to be registered by the Holders’ Representative is
reasonably expected to generate aggregate gross proceeds (prior to deducting
underwriting discounts and commissions and offering expenses) of at least
$5 million. A Demand Notice shall also specify the expected method or methods of
disposition of the applicable Registrable Securities. As promptly as
practicable, but no later than 7 Business Days after receipt of a Demand Notice,
the Company shall give written notice of such Demand Notice to all Holders of
record of Registrable Securities. For purposes of determining the percentage and
amount of Registrable Securities Beneficially Owned that are requested to be
registered pursuant to this Section 2.1(a), Warrants requested to be registered
shall be treated as the underlying shares of Common Stock for which such
Warrants are exercisable.

 

4



--------------------------------------------------------------------------------

(b) Following receipt of a Demand Notice, the Company shall use its reasonable
best efforts to file, as promptly as reasonably practicable, but not later than
30 days after receipt by the Company of such Demand Notice (subject to paragraph
(f) of this Section 2.1), a Registration Statement (including, without
limitation, on Form S-3 (or any comparable or successor form or forms or any
similar short-form registration) by means of a shelf registration pursuant to
Rule 415 under the Securities Act, if so requested and the Company is then
eligible to use such a registration and if there is no then-currently effective
shelf registration statement on file with the SEC which would cover all the
Registrable Securities requested to be registered) (a “Demand Registration
Statement”) relating to the offer and sale of the Registrable Securities
requested to be included therein by the Holders’ Representative and any other
Holder of Registrable Securities which shall have made a written request to the
Company for inclusion in such registration (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Selling Holder) within 20 days after the receipt of the Demand Notice (or 10
days if, at the request of the Holders’ Representative, the Company states in
such written notice or gives telephonic notice to all Holders, with written
confirmation to follow promptly thereafter, that such registration will be on a
Form S-3), in accordance with the method or methods of disposition of the
applicable Registrable Securities elected by such Holders, and the Company shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

(c) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise the Holders in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities proposed to be included by holders thereof which are
entitled to include securities in such Registration Statement, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the amount, price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such demand
offering was requested by an Investor or its Affiliates, pro rata (if
applicable), based on the number of Registrable Securities Beneficially Owned by
each such Holder;

(ii) second, the Registrable Securities for which inclusion in such demand
offering was requested by the other Holders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder; and

(iii) third, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder.

 

5



--------------------------------------------------------------------------------

(d) The Holders collectively shall be entitled to request no more than six
Demand Registrations on the Company, and in no event shall the Company be
required to effect more than one Demand Registration in any nine-month period.

(e) In the event of a Demand Registration, the Company shall be use reasonable
best efforts to maintain the continuous effectiveness of the applicable
Registration Statement for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold; provided, however, that
nothing in this Section 2.1(e) is intended to limit the Company’s obligations to
maintain the continuous effectiveness of Short Form Registrations in accordance
with the provisions of Section 2.1(i).

(f) The Company shall be entitled to postpone (but not more than once in any
six-month period), for a reasonable period of time not in excess of 75 days (and
not for periods exceeding, in the aggregate, 100 days during any twelve-month
period), the filing or initial effectiveness of a Demand Registration Statement
if the Company delivers to the Holders’ Representative a certificate signed by
both the Chief Executive Officer and Chief Financial Officer of the Company
certifying that, in the good faith judgment of the Board of Directors of the
Company, such registration, offering or use would reasonably be expected to
materially adversely affect or materially interfere with any bona fide and
reasonably imminent material financing of the Company or any reasonably imminent
material transaction under consideration by the Company or would require the
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would materially
adversely affect the Company.

(g) The Holders’ Representative shall have the right to notify the Company that
it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement.

(h) No request for registration will count for the purposes of the limitations
in Section 2.1(c) if (A) the Holders’ Representative determines in good faith to
withdraw the proposed registration prior to the effectiveness of the
Registration Statement relating to such request due to marketing conditions or
regulatory reasons relating to the Company, (B) the Registration Statement
relating to such request is not declared effective within 60 days of the date
such Registration Statement is first filed with the SEC (other than by reason of
the applicable Holders having refused to proceed or a misrepresentation or an
omission by the applicable Holders), (C) prior to the sale or distribution of at
least 90% of the Registrable Securities included in the applicable registration
relating to such request, such registration is adversely affected by any stop
order, injunction or other order or requirement of the SEC or other Governmental
Entity or court, or (D) the conditions to closing specified in any underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a material
default or breach thereunder by the one or more Holders). Notwithstanding
anything to the contrary, the Company will pay all expenses (in accordance with
Section 2.9) in connection with any request for registration pursuant to this
Agreement regardless of whether or not such request counts toward the limitation
set forth above.

 

6



--------------------------------------------------------------------------------

(i) Subject to Section 2.5, in addition to the Demand Registrations provided
pursuant to this Section 2.1, at all times following the last day of the Holding
Period, the Company will use its reasonable best efforts to qualify for
registration on Form S-3 or any comparable or successor form or forms or any
similar short-form registration (including pursuant to Rule 415 under the
Securities Act) (“Short-Form Registration”); provided, that, the Company shall
file such a Short-Form Registration prior to the expiration of the Holding
Period and use reasonable efforts to cause such Short-Form Registration to be
effective upon the expiration of the Holding Period and constitute an effective
shelf registration statement providing for the registration of, and the sale on
a continuous or delayed basis of, the Registrable Securities, pursuant to Rule
415 under the Securities Act, to permit the distribution of the Registrable
Securities in accordance with the methods of distribution elected by the Holders
as of immediately upon the expiration of the Holding Period. In no event shall
the Company be obligated to effect any shelf registration other than pursuant to
a Short-Form Registration. Upon filing a Short-Form Registration, the Company
will use its reasonable best efforts to keep such Short-Form Registration
effective with the SEC at all times (notwithstanding anything to the contrary in
Section 2.1(d)) and to refile such Short-Form Registration upon its expiration,
and to cooperate in any shelf take-down by amending or supplementing the
prospectus statement related to such Short-Form Registration as may reasonably
be requested by the Holders’ Representative or as otherwise required, until the
Holders no longer hold Registrable Securities.

Section 2.2 Piggyback Registrations.

(a) If, at any time following the last day of the Holding Period, the Company
(other than pursuant to Section 2.1) proposes or is required to file a
registration statement under the Securities Act with respect to an offering of
Common Stock or other equity securities, whether or not for sale for its own
account (other than a registration statement (i) on Form S-4, Form S-8 or any
successor forms thereto, (ii) filed solely in connection with any employee
benefit or dividend reinvestment plan, or (iii) pursuant to a Demand
Registration in accordance with Section 2.1 hereof), in a manner that would
permit registration of Registrable Securities for sale to the public under the
Securities Act, then the Company shall give prompt written notice of such
proposed filing at least 20 days before the anticipated filing date (the
“Piggyback Notice”) to the Holders. The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). Subject
to Section 2.2(b) hereof, the Company shall use its reasonable best efforts to
include in each such Piggyback Registration all Registrable Securities with
respect to which the Company has received from any Holder written requests for
inclusion therein within 15 days following receipt of any Piggyback Notice by
such Holder, which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Holder and the intended method of
distribution thereof. The Holders shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time at least 2
Business Days prior to the effective date of the Registration Statement relating
to such Piggyback Registration. The Company shall be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration for a
period of 180 days after the effective date thereof or such shorter period in
which all Registrable Securities included in such Registration Statement have
actually been sold. There is no limitation on the number of Piggyback
Registrations pursuant to this Section 2.2 which the Company is obligated to
effect. No Piggyback Registration shall count towards registrations required
under Section 2.1.

 

7



--------------------------------------------------------------------------------

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Holders’ rights under this Section 2.2 are to be sold in an
underwritten offering, the Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any Other Securities included therein; provided,
however, that if such offering involves a firm commitment underwritten offering
and the managing underwriter(s) of such underwritten offering advise the Company
in writing that it is their good faith opinion that the total amount of
Registrable Securities requested to be so included, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) (A) first, all Other Securities being sold by the Company or by any Person
(other than a Holder) exercising a contractual right to demand registration or
to participate in such demand registration on a primary basis (i.e. not on a
piggyback basis) and (B) all holders of Other Securities requesting to be
included in such registration pursuant to piggyback registration rights
contained in the Registration Rights Agreement dated March 25, 2008 between the
Company and the several investors listed on Schedule I thereto (which are
affiliates of Thomas H. Lee Advisors, LLC and The Goldman Sachs Group, Inc.) (as
amended by Amendment No. 1 thereto dated May 18, 2011); and

(ii) second, among all Holders of Registrable Securities and any other holders
of Other Securities requesting to be included in such registration, pro rata (if
applicable), based on the number of Registrable Securities Beneficially Owned by
each such Holder and the number of Other Securities Beneficially Owned by each
such holder of Other Securities.

Section 2.3 Lock-Up Agreements.

(a) Each Holder agrees, in connection with any underwritten offering made
pursuant to a Registration Statement filed pursuant to this Article II in which
such Holder has elected to include Registrable Securities, if requested
(pursuant to a written notice) by the managing underwriter(s) not to effect any
public sale or distribution of any common equity securities of the Company (or
securities convertible into or exchangeable or exercisable for such common
equity securities) (except as part of such underwritten offering) during the
period commencing not earlier than 7 days prior to and continuing for not more
than 90 days (or such shorter period as the managing underwriter(s) may permit)
after the effective date of the related Registration Statement (or a Prospectus
supplement if the offering is made pursuant to a “shelf” registration) pursuant
to which such underwritten offering shall be made; provided, that such Holders
shall only be so bound so long as and to the extent that each other stockholder
having registration rights with respect to the securities of the Company is
similarly bound, and provided further that a request under this Section 2.3(a)
shall not be effective more than once in any twelve-month period.

 

8



--------------------------------------------------------------------------------

(b) With respect to each underwritten offering of Registrable Securities covered
by a registration pursuant to Section 2.1, the Company agrees not to effect any
public sale or distribution, or to file any registration statement (other than
(x) any such registration statement required under Section 2.1 or (y) a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period commencing not earlier than 7 days prior to and continuing for not more
than 90 days (or such shorter period as the managing underwriter(s) may permit)
after the effective date of the related registration statement (or a Prospectus
supplement if the offering is made pursuant to a “shelf” registration) pursuant
to which such underwritten offering of Registrable Securities shall be made, in
each case, as may be requested by the managing underwriter for such offering;
provided, that a request under this Section 2.3(b) shall not be effective more
than once in any twelve-month period.

Section 2.4 Registration Procedures. If and whenever the Company is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Article II, the Company shall
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible:

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the Holders or the Company in accordance with the intended method
or methods of distribution thereof, and use its reasonable best efforts to cause
such Registration Statement to become effective and to remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the Selling Holders, their
counsel and the managing underwriter(s), if any, copies of all such documents
proposed to be filed (including all exhibits thereto), which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to any registration pursuant to Section 2.1 or
2.2 to which the Holders’ Representative, its counsel, or the managing
underwriter(s), if any, shall reasonably object, in writing, on a timely basis,
unless, in the opinion of the Company, such filing is necessary to comply with
applicable Law.

 

9



--------------------------------------------------------------------------------

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the related Prospectus to be supplemented by any Prospectus supplement or
Issuer Free Writing Prospectus as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of the securities covered
by such Registration Statement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act.

(c) Notify each Selling Holder and the managing underwriter(s), if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by
Section 2.4(o) below) cease to be true and correct, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the existence of any fact of which the Company becomes
aware that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference or any Issuer Free Writing Prospectus related thereto untrue in any
material respect or that requires the making of any changes in such Registration
Statement, Prospectus, documents or Issuer Free Writing Prospectus so that, in
the case of the Registration Statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, not misleading, and that in
the case of any Prospectus or Issuer Free Writing Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

(e) If requested by the managing underwriter(s), if any, or the Holders of a
majority of the Registrable Securities being sold in connection with an
underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

 

10



--------------------------------------------------------------------------------

(f) Furnish or make available to each Selling Holder, and each managing
underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder, counsel or managing underwriter(s)), and
such other documents, as such Holders or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from, the SEC or any other Governmental
Entity relating to such offering.

(g) Deliver to each Selling Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Securities; and the Company, subject to the last paragraph of this Section 2.4,
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the Selling Holders and the managing underwriter(s), if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus and any such amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Selling Holders, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or managing underwriter(s) reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
Selling Holders to consummate the disposition of such Registrable Securities in
such jurisdiction; provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject.

(i) Cooperate with the Selling Holders and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each Selling Holder that the Registrable Securities
represented by the certificates so delivered by such Selling Holder will be
transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter(s), if any, or the Selling Holders may request at
least 2 Business Days prior to any sale of Registrable Securities.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
Governmental Entities within the United States, except as may be required solely
as a consequence of the nature of such Selling Holder’s business, in which case
the Company will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals as may be necessary to
enable the seller or sellers thereof or the managing underwriter(s), if any, to
consummate the disposition of such Registrable Securities.

 

11



--------------------------------------------------------------------------------

(k) Upon the occurrence of any event contemplated by Section 2.4(c)(ii),
(c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders, such Prospectus will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(l) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.

(m) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement.

(n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on each national securities exchange, if any, on which similar securities issued
by the Company are then listed.

(o) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Securities, and in connection therewith, whether or not an
underwriting agreement is entered into and whether or not the registration is an
underwritten registration, (i) make such representations and warranties to the
Selling Holders and the managing underwriter(s), if any, with respect to the
business of the Company and its subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the Selling
Holders of such Registrable Securities opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriter(s), if any, and counsels
to the Selling Holders of the Registrable Securities), addressed to each Selling
Holder of Registrable Securities and each of the managing underwriter(s), if
any, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and managing underwriter(s), (iii) use its reasonable best efforts
to obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any Subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included

 

12



--------------------------------------------------------------------------------

in such Registration Statement, addressed to each Selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially to the effect set forth in Section 2.7 hereof with respect to all
parties to be indemnified pursuant to said Section except as otherwise agreed by
the Holders of a majority of the Registrable Securities being sold in connection
therewith and the managing underwriter(s) and (v) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith, their counsel and the
managing underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.

(p) Upon execution of a customary confidentiality agreement, make available for
inspection by a representative of the Selling Holders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Selling Holders or managing underwriter(s), at the offices where normally kept,
during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

(q) Cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, by participation in “road shows”) taking into
account the Company’s business needs; provided, that, neither the Company nor
its officers, employees or representatives shall be required to participate in
any road show in connection with an offering of Registrable Securities for
anticipated aggregate gross proceeds of less than $5 million.

(r) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and any applicable national securities
exchange, and make available to its security holders, as soon as reasonably
practicable (but not more than 18 months) after the effective date of the
Registration Statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act.

(s) Take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any registration covered by Section 2.1 or 2.2
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, Prospectus supplement and related
documents, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(t) Use its reasonable best efforts to take all other steps necessary to effect
the registration of Registrable Securities contemplated hereby.

 

13



--------------------------------------------------------------------------------

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
request is submitted to the Company, and such Demand Registration request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such automatic shelf
registration statement is required to remain effective. If the Company does not
pay the filing fee covering the Registrable Securities at the time the automatic
shelf registration statement is filed, the Company agrees to pay such fee at
such time or times as the Registrable Securities are to be sold. Subject to
Section 2.5, if the automatic shelf registration statement has been outstanding
for at least three years, at the end of the third year the Company shall, upon
written request by the Holders’ Representative, refile a new automatic shelf
registration statement covering the Registrable Securities, if there are any
remaining Registrable Securities covered thereunder. If at any time when the
Company is required to re-evaluate its WKSI status the Company determines that
it is not a WKSI, the Company shall use its reasonable best efforts to refile
the shelf registration statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

The Company may require each Selling Holder to furnish to the Company in writing
such information required in connection with such registration regarding such
Selling Holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing and the Company
may exclude from such registration the Registrable Securities of any Selling
Holder who unreasonably fails to furnish such information within a reasonable
time after receiving such request.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.4(c)(ii),
(c)(iii), or (c)(vi) hereof, such Holder will forthwith discontinue disposition
of such Registrable Securities covered by such Registration Statement or
Prospectus until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 2.4(k) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the Company shall extend the time periods under
Section 2.1 and Section 2.2 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained by the amount of
time the Holder is required to discontinue disposition of such securities.

 

14



--------------------------------------------------------------------------------

Section 2.5 Rule 144. Notwithstanding anything in this Agreement to the
contrary, the Company shall not be required to file or refile any registration
statement pursuant to the provisions of Section 2.1(i), or refile any automatic
shelf registration statement pursuant to Section 2.4(t), if the Company and the
Holders’ Representative shall receive a written opinion from counsel reasonably
satisfactory to the Company and the Holders’ Representative that the Holders can
sell their Registrable Securities freely under Rule 144 without (x) any
limitations on the amount of Registrable Securities which may be sold by the
Holders or (y) any other requirement imposed by Rule 144 (including, without
limitation, the requirement relating to the availability of current public
information with respect to the Company).

Section 2.6 Certain Additional Agreements. If any Registration Statement or
comparable statement under state “blue sky” laws refers to any Holder by name or
otherwise as the Holder of any securities of the Company, then such Holder shall
have the right to require (a) the insertion therein of language, in form and
substance satisfactory to such Holder and the Company, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Company, or
(b) in the event that such reference to such Holder by name or otherwise is not
in the judgment of the Company, as advised by counsel, required by the
Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder;
provided, however, that if any Registration Statement refers to any Holder by
name or otherwise as the holder of any securities of the Company and if in such
Holder’s sole and exclusive judgment, such Holder is or might be deemed to be an
underwriter or a controlling Person of the Company, then such Holder shall have
the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder and the Company and presented
to the Company in writing, to the effect that the holding by such Holder of such
securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute or any state “blue sky” or securities law then in force,
the deletion of the reference to such Holder; provided that with respect to this
clause (ii), if reasonably requested by the Company, such Holder shall furnish
to the Company an opinion of counsel to such effect, which opinion and counsel
shall be reasonably satisfactory to the Company.

Section 2.7 Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by Law, each Selling Holder whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners (limited and general), members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls (within the meaning of Section 15 of the

 

15



--------------------------------------------------------------------------------

Securities Act or Section 20 of the Exchange Act) each such Selling Holder and
the officers, directors, partners (limited and general), members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling Person, each underwriter (including any Holder that is deemed to be
an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, expenses (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any other reasonable fees or expenses incurred by
such party in connection with any investigation or Action), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any applicable Registration
Statement or any other offering circular, amendment of or supplement to any of
the foregoing or other document incident to any such registration,
qualification, or compliance, or the omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement (or alleged untrue
statement) of a material fact contained in any preliminary or final Prospectus,
any document incorporated by reference therein or any Issuer Free Writing
Prospectus, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and (iii) any violation by the Company of any Law applicable in
connection with any such registration, qualification, or compliance; provided,
that the Company will not be liable to a Selling Holder or underwriter, as the
case may be, in any such case to the extent that any such Loss arises out of or
is based on any untrue statement or omission by such Selling Holder or
underwriter, as the case may be, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement (or in any preliminary or final Prospectus
contained therein, any document incorporated by reference therein or Issuer Free
Writing Prospectus related thereto), offering circular, amendment of or
supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document; and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in any underwritten offering or sale of Registrable Securities,
or to any Person who is a Selling Holder in any non-underwritten offering or
sale of Registrable Securities, or any other Person, if any, who controls such
underwriter or Selling Holder within the meaning of the Securities Act, under
the indemnity agreement in this Section 2.7 with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented
preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, Selling Holder or
controlling Person results from the fact that such underwriter or Selling Holder
sold Registrable Securities to a Person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the final
Prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter or Selling
Holder and such final Prospectus, as then amended or supplemented, has corrected
any such misstatement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder
Indemnitee or any other Holder and shall survive the transfer of such
securities. The foregoing indemnity agreement is in addition to any liability
that the Company may otherwise have to each Holder Indemnitee.

 

16



--------------------------------------------------------------------------------

(b) Indemnification by Selling Holders. In connection with any Registration
Statement in which a Selling Holder is participating by registering Registrable
Securities, such Selling Holder agrees, severally and not jointly with any other
Person, to indemnify and hold harmless, to the fullest extent permitted by Law,
the Company, the officers and directors of the Company, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, and each underwriter, if any, and each Person
who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Company
Indemnitees”), from and against all Losses, as incurred, arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such Registration Statement (or in any preliminary or final
Prospectus contained therein, any document incorporated by reference therein or
Issuer Free Writing Prospectus related thereto) or any other offering circular
or any amendment of or supplement to any of the foregoing or any other document
incident to such registration, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a final or preliminary Prospectus, in light
of the circumstances under which they were made) not misleading, in each case
solely to the extent that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto), offering
circular, or any amendment of or supplement to any of the foregoing or other
document in reliance upon and in conformity with written information furnished
to the Company by such Selling Holder expressly for inclusion in such document.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of its directors,
officers or controlling Persons. The Company may require as a condition to its
including Registrable Securities in any Registration Statement filed hereunder
that the holder thereof acknowledge its agreement to be bound by the provisions
of this Agreement (including Section 2.7) applicable to it.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Action with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Action, to assume, at the indemnifying party’s expense, the defense of any such
Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails promptly to assume, or in the event
of a conflict of interest cannot assume, the defense of such Action or fails to
employ counsel reasonably

 

17



--------------------------------------------------------------------------------

satisfactory to such indemnified party, in which case the indemnified party
shall also have the right to employ counsel and to assume the defense of such
Action; or (iii) in the indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such Action; provided, further, however, that the indemnifying party shall
not, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the indemnifying party,
such indemnified party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld or
delayed). The indemnifying party shall not (without the written consent of the
indemnified party) consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by all
claimants or plaintiffs to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation.

(d) Contribution.

(i) If the indemnification provided for in this Section 2.7 is unavailable to an
indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

(iii) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(iv) The obligation of any Selling Holder obliged to make contribution pursuant
to this Section 2.7(d) shall be several and not joint.

 

18



--------------------------------------------------------------------------------

(e) Additional Provisions.

(i) Notwithstanding anything to the contrary contained in this Agreement, an
indemnifying party that is a Holder shall not be required to indemnify or
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such Holder in the applicable
offering exceeds the amount of any damages that such Holder has otherwise been
required to pay pursuant to
Section 2.7(b).

(ii) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, manager, partner or controlling
Person of such indemnified party and shall survive the Transfer of securities.

(iii) The indemnification and contribution required by this Section 2.7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Loss is incurred.

(iv) To the extent that any of the Selling Holders is, or would be expected to
be, deemed to be an underwriter of Registrable Securities pursuant to any SEC
comments or policies or any court of law or otherwise, the Company agrees that
(i) the indemnification and contribution provisions contained in this
Section 2.7 shall be applicable to the benefit of the Selling Holders in their
role as deemed underwriter in addition to their capacity as a Selling Holder (so
long as the amount for which any other Selling Holder is or becomes responsible
does not exceed the amount for which such Selling Holder would be responsible if
the Selling Holder were not deemed to be an underwriter of Registrable
Securities) and (ii) the Selling Holders and their representatives shall be
entitled to conduct the due diligence which they would normally conduct in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.

Section 2.8 Rule 144; Rule 144A. The Company covenants that it will use
reasonable best efforts to timely file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales pursuant to Rule 144 or Rule
144A under the Securities Act or any similar rules or regulations hereafter
adopted by the SEC), and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 or Rule
144A or Regulation S under the Securities Act, as such rules may be amended from
time to time, or (ii) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of any Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

 

19



--------------------------------------------------------------------------------

Section 2.9 Underwritten Registrations.

(a) If any offering of Registrable Securities pursuant to any Demand
Registration or shelf registration is an underwritten offering, the Company
shall have the right to select the investment banker or investment bankers and
managers to administer the offering, subject to approval by the Holders’
Representative, not to be unreasonably withheld or delayed. The Company shall
have the right to select the investment banker or investment bankers and
managers to administer any incidental or Piggyback Registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities or Other Securities it
desires to have covered by the registration on the basis provided in any
underwriting arrangements in customary form (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing underwriter,
provided that no such person will be required to sell more than the number of
Registrable Securities that such Person has requested the Company to include in
any registration), and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that such Person
(other than the Company) shall not be required to make any representations or
warranties other than those related to title and ownership of shares and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

Section 2.10 Registration Expenses. The Company shall pay all reasonable
documented expenses incident to the Company’s performance of or compliance with
its obligations under this Article II, including, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the SEC, all applicable
securities exchanges and/or the National Association of Securities Dealers, Inc.
and (B) of compliance with securities or Blue Sky laws including any fees and
disbursements of counsel for the underwriter(s) in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 2.4(h)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriter(s), if any, or by the Holders of a
majority of the Registrable Securities included in any Registration Statement),
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) expenses of the Company incurred
in connection with any road show, and (vi) fees and disbursements of all
independent certified public accountants (including, without limitation, the
expenses of any “cold comfort” letters required by this Agreement) and any other
Persons, including special experts retained by the Company. For the avoidance of
doubt, the Company shall pay the fees and disbursements of one firm of counsel
for the Holders in connection with each registration under Article II, but the
Company shall not pay any underwriting discounts attributable to sales by
Holders of Registrable Securities. In addition, the Company shall bear all of
its internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company.

 

20



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

Section 3.1 Other Activities; Nature of Holder Obligations.

(a) Notwithstanding anything in this Agreement, none of the provisions of this
Agreement shall in any way limit an Investor or any of its Affiliates from
engaging in any brokerage, investment advisory, financial advisory, anti-raid
advisory, principaling, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business. Notwithstanding anything
herein to the contrary, the restrictions contained in this Agreement shall not
apply to Common Stock or any other equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
acquired by an Investor or any of its Affiliates following the effective date of
the first Registration Statement of the Company covering Common Stock (or other
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities) to be sold on behalf of the
Company in an underwritten public offering.

(b) Nature of Holders’ Obligations. The obligations of each Holder under this
Agreement are several and not joint with the obligations of any other Holder,
and no Holder shall be responsible in any way for the performance of the
obligations of any other Holder under this Agreement. Nothing contained herein,
and no action taken by any Holder pursuant hereto or in connection herewith,
shall be deemed to constitute the Holders as a partnership, a joint venture or
any other kind of entity, or create a presumption that the Holders are in any
way acting in concert or as a group with respect to such obligations or any of
the transactions contemplated by this Agreement.

Section 3.2 Adjustments Affecting Registrable Securities. The Company shall not
take any action, or permit any change to occur, with respect to its securities
which would adversely affect the ability of any Holder of Registrable Securities
to include such Registrable Securities in a registration undertaken pursuant to
this Agreement.

Section 3.3 Other Registration Rights Agreements. Until after the second Demand
Registration, the Company shall not enter into any agreement with respect to any
equity securities that grants or provides holders of such securities with
registration rights that have terms more favorable than the registration rights
granted to Holders of the Registrable Securities in this Agreement unless
similar rights are granted to Holders of Registrable Securities. Each party
acknowledges that the Company is in the process of negotiating a registration
rights agreement with the lenders under the Company’s second lien credit
facility and that if such registration rights agreement is executed on
substantially similar terms to this Agreement, the granting of registration
rights thereunder shall not be in conflict with the terms of this Section 3.3.

Section 3.4 Conflicting Agreements. Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 3.5 Termination. This Agreement shall terminate upon the earlier of such
time as there are no Registrable Securities and the tenth anniversary of the
date hereof, except for the provisions of Sections 2.7, 2.8, 2.10 and this
Article III, which shall survive such termination.

Section 3.6 Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any Holder unless such modification, amendment
or waiver is approved in writing by the Company and the Holders’ Representative;
provided that the written consent of the Company and Investor shall be
sufficient in order to effect a modification, amendment or waiver of any
provision of this Agreement which (i) affects only the rights of the Company or
Investor or (ii) does not adversely affect the rights of any party hereto other
than Investor. Any party hereto may waive any right of such party hereunder by
an instrument in writing signed by such party and delivered to the other
parties. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 3.7 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 3.8 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, the SPA and the Warrant Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

Section 3.9 Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder is assignable in whole or in part by any party without the
prior written consent of the other party hereto, provided that an Investor may
transfer its rights and obligations hereunder (in whole or in part) to any
Transferee (and any Transferee may transfer such rights and obligations to any
subsequent Transferee) without the prior written consent of the Company. Any
such assignment shall be effective upon receipt by the Company of (x) written
notice from the transferring Holder stating the name and address of any
Transferee and identifying the number of shares of Registrable Securities with
respect to which the rights under this Agreement are being transferred and the
nature of the rights so transferred and (y) a written agreement in substantially
the form attached as Exhibit A hereto from such Transferee to be bound by the
applicable terms of this Agreement. Any such transfer shall be without prejudice
to Section 3.3. Any action taken by the Holders’ Representative shall not become
void or ineffective as a result of a subsequent change in the identity of the
Holders’ Representative.

Section 3.10 Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

 

22



--------------------------------------------------------------------------------

Section 3.11 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any of the covenants or agreements in this
Agreement is not performed in accordance with its terms, and it is therefore
agreed that, in addition to and without limiting any other remedy or right it
may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach or threatened breach and enforcing
specifically the terms and provisions hereof. Each party hereto agrees not to
oppose the granting of such relief in the event a court determines that such a
breach has occurred, and to waive any requirement for the securing or posting of
any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 3.12 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Company:

MoneyGram International, Inc.

2828 N. Harwood St., 15th Floor

Dallas, Texas 75201

Attention: Aaron Henry; Robert Villaseñor

Electronic mail: ahenry@moneygram.com; rvillasenor@moneygram.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

2001 Ross Ave.

Suite 3900

Dallas, TX 75201

Attention: Alan Bogdanow; Chris Rowley

Phone: (214) 220-7857; (214) 220-7972

Electronic mail: abogdanow@velaw.com; crowley@velaw.com

If to Investor, to:

Ripple Labs Inc.

315 Montgomery St. Floor 2

San Francisco, CA 94104

Attn: General Counsel

Email: stu@ripple.com

 

23



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Palo Alto, California 94301

Attention: Amr Razzak

Email: amr.razzak@skadden.com

and

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Bush Plaza

Suite 1200

San Francisco, CA 94104

Attention: Brooks Stough

Email: bstough@gunder.com

Section 3.13 Governing Law; Consent to Jurisdiction. (a) This Agreement shall be
governed in all respects by the laws of the State of New York.

(a) Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of any Federal or state court located in the Borough of Manhattan
in the City of New York, New York in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(c) agrees that it will not bring any Action relating to this Agreement in any
court other than a Federal or state court located in the Borough of Manhattan in
the City of New York, New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives
trial by jury in any legal Action or proceeding in relation to this Agreement
and for any counterclaim therein.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

MONEYGRAM INTERNATIONAL, INC. By:   /s/ Lawrence Angelilli   Name: Lawrence
Angelilli   Title: Chief Financial Officer RIPPLE LABS INC. By:   /s/ Brad
Garlinghouse   Name: Brad Garlinghouse   Title: Chief Executive Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

MoneyGram International, Inc.

2828 N. Harwood St., 15th Floor

Dallas, Texas 75201

Attention: General Counsel

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of June 17,
2019 (the “Agreement”), by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), and Ripple Labs Inc. Capitalized terms used and not
otherwise defined herein are used herein as defined in the Agreement. The
undersigned (“Transferee”) hereby: (i) acknowledges receipt of a copy of the
Agreement; (ii) notifies the Company that, on [Date], Transferee acquired from
[insert name of assigning Holder] (pursuant to a private transfer that was
exempt from the registration requirements under the Securities Act) [describe
the Registrable Securities that were transferred] (the “Transferred Securities”)
and an assignment of such transferor’s rights under the Agreement with respect
to the Transferred Securities, and the Transferee has assumed from such
transferor the liability of the transferor in respect of any and all obligations
under the Agreement related to the Transferred Securities; and (iii) agrees to
be bound by all terms of the Agreement with respect to the Transferred
Securities applicable to a Holder of such Transferred Securities as if the
Transferee was an original signatory to the Agreement. Notices to the Transferee
for purposes of the Agreement may be addressed to: [.], [•], Attn: [0], Fax:
[0]. This document shall be governed by, and construed in accordance with, the
laws of the State of New York, applicable to contracts executed in and to be
performed entirely within that State.

 

[Transferee] [By:]  

         

Name:   [Title:]  

cc: [Transferor]



--------------------------------------------------------------------------------

Exhibit C

Form of Additional Closing Officer’s Certificate

[See attached.]



--------------------------------------------------------------------------------

MONEYGRAM INTERNATIONAL, INC.

ADDITIONAL CLOSING OFFICER’S CERTIFICATE

[•], 20[•]

Reference is made to that certain Securities Purchase Agreement (the
“Agreement”), dated as of June 17, 2019, by and between MoneyGram International,
Inc., a Delaware corporation (the “Company”), and Ripple Labs Inc., a Delaware
corporation (“Purchaser”). Defined terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

The undersigned, being the [•]1 of the Company, pursuant to Section 7.1(c) of
the Agreement, hereby certifies to Purchaser on and as of the date hereof, in
his capacity as an executive officer of the Company, and not individually, as
follows:

 

  1.

The Additional Closing Company Representations are true and correct as of the
date hereof, with the same effect as though such Additional Closing Company
Representations had been made on and as of the date hereof (other than any
Additional Closing Company Representation that is made by its terms as of a
specified date, which are true and correct as of such specified date);

 

  2.

The Company has performed, satisfied and complied in all material respects with
the covenants, agreements and conditions required by the Agreement, and each
Transaction Agreement to which the Company is or will be a party, to be
performed, satisfied or complied with by the Company at or prior to the date
hereof;

 

  3.

No Material Adverse Effect has occurred since the date of the Agreement; and

 

  4.

(A) No Termination Event has occurred since the date of the Agreement and is
continuing and (B) no event has occurred since the date of the Agreement and is
continuing which, but for the lapse of time or the giving of notice, or both,
would constitute an Event of Default under the Company’s senior secured first
lien term facility (or any successor debt facility) or senior secured second
lien term facility (or any successor debt facility).

[Remainder of Page Intentionally Left Blank]

 

1 

Note to Draft: To be an executive officer of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

MONEYGRAM INTERNATIONAL, INC.

By:           

Name:   Title:  

Signature Page to Additional Closing Officer’s Certificate



--------------------------------------------------------------------------------

Exhibit D

Form of Purchaser Observer/Director NDA

[See attached.]



--------------------------------------------------------------------------------

FORM OF

CONFIDENTIALITY AGREEMENT1

THIS CONFIDENTIALITY AGREEMENT (the “Agreement”) is effective as of [•], 20[•],
by and among MoneyGram International, Inc., a Delaware corporation (the
“Company”), [                     ] (“Observer”), and Ripple Labs Inc., a
Delaware corporation (“Purchaser”), and together with the Company and Observer,
the “Parties” and each a “Party”). Capitalized terms used but not defined herein
have the meanings assigned to such terms in that certain Securities Purchase
Agreement (the “SPA”), dated June 17, 2019, between the Company and Purchaser.

WHEREAS, on June 17, 2019, the Company and Purchaser entered into the SPA;

WHEREAS, pursuant to the SPA, and subject to certain conditions and exclusions
as set forth therein, Purchaser is entitled to appoint an individual to attend
and observe meetings of the Company Board and any Applicable Board Committee in
a non-voting capacity (such person, the “Purchaser Observer”);

WHEREAS, Purchaser has appointed Observer as the Purchaser Observer;

WHEREAS, during the course of Observer’s appointment as the Purchaser Observer,
Observer will have access to Confidential Information (as defined below) of the
Company not readily available to the public; and

WHEREAS, in connection with such appointment and pursuant to the SPA, Observer
has agreed to execute this Agreement as reasonably requested by the Company
Board.

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company, Observer and Purchaser do hereby covenant and agree as
follows:

1. Confidentiality. Except as otherwise provided in Section 2, Observer agrees
that it will keep confidential and will not disclose, divulge or use for any
purpose (other than (i) for the benefit of the Company or (ii) Observer’s use
(but not disclosure) of Confidential Information for Observer to monitor, review
and analyze Purchaser’s current and future investment in the Company, the
Company’s implementation and use of Purchaser’s xRapid platform or the strategic
relationship between Purchaser and the Company, it being understood that any
disclosure of Confidential Information by Observer is subject to the terms of
this Agreement, including this Section 1 and Section 2) any Confidential
Information obtained from the Company (including, without limitation, any
Confidential Information received from the Company’s Affiliates, employees,
directors or advisors) unless such Confidential Information (a) is known or
becomes publicly available (other than as a result of a breach of this
Agreement, the SPA or that certain Mutual Confidentiality Agreement, dated
May 12, 2017, by and between Ripple Services, Inc. and MoneyGram Payment
Systems, Inc. (the “Ripple NDA”)), (b) is or has been independently developed or
conceived by Purchaser or its Affiliates or Observer without

 

1 

Note to Draft: Confidentiality Agreement with any Ripple director to be in
substantially the same form as this Confidentiality Agreement with contextually
appropriate changes.



--------------------------------------------------------------------------------

use of the Company’s Confidential Information, or (c) is or has been made known
or disclosed to Observer by another Person without a breach of any obligation of
confidentiality or duty such Person has to the Company. As used herein,
“Confidential Information” shall mean any and all information or data (including
non-privileged information) concerning the Company or its Affiliates, whether in
verbal, visual, written, electronic or other form, which is disclosed, directly
or indirectly, to Observer by the Company or any director, officer, employee,
agent or other Representative of the Company (including all notices, minutes,
consents and other materials that are non-public information), including
analyses, compilations, copies, notes or summaries prepared or created by
Observer, Purchaser or any of its Affiliates, or any of their Representatives to
the extent that they contain, are based on or otherwise reflect such information
or data.

2. Covenants of Purchaser and Observer.

(a) Observer shall, solely for the purpose of allowing Purchaser to monitor,
review and analyze Purchaser’s current and future investment in the Company, the
Company’s implementation and use of Purchaser’s xRapid platform or the strategic
relationship between Purchaser and the Company, have the right to disclose
Confidential Information that is not Privileged Confidential Information (as
defined below) to Purchaser, its controlled Affiliates or to any of its or their
Representatives who (i) have a need to know such information and (ii) are
informed of its confidential nature. “Privileged Confidential Information” shall
mean Confidential Information (or any portion of any Confidential Information)
disclosed to, or obtained by, Observer (1) to the extent marked, designated or
labeled as protected by the attorney-client privilege, attorney work-product
doctrine or similar protections or privileges and which is, or which would
reasonably be expected to be, in fact subject to the attorney-client privilege,
attorney-work product doctrine or similar protections (collectively, “Privilege
Protections”) or (2) with respect to which the Company, Company Board or any
Representative of the Company has informed Observer, either orally or in
writing, that it is subject to Privilege Protections. For the avoidance of
doubt, Observer shall not disclose Privileged Confidential Information to any
Person (other than other members of the Company Board and its counsel),
including Purchaser or its controlled Affiliates or any of its or their
Representatives.

(b) Observer and Purchaser shall, and Purchaser shall cause Observer to,
(i) retain all Confidential Information in strict confidence and in accordance
with the terms hereof; (ii) not release or disclose Confidential Information in
any manner to any other Person (other than disclosures permitted pursuant to
Section 2(a)); provided, however, that the foregoing shall not apply to the
extent Purchaser, its Affiliates, any of its or their Representatives or
Observer is compelled to disclose Confidential Information by judicial or
administrative process or by requirements of law or regulation; provided,
further, however, that, to the extent legally permissible, prior written notice
of such disclosure shall be given to the Company so that the Company may take
action, at its expense, to prevent such disclosure and any such disclosure is
limited only to that portion of the Confidential Information which such Person
is compelled to disclose.

 

2



--------------------------------------------------------------------------------

(c) Observer and Purchaser, on behalf of itself and Observer, acknowledge that
the Confidential Information is proprietary to the Company and may include trade
secrets or other business information the disclosure of which could harm the
Company. None of Purchaser, any of its Affiliates, their Representatives or
Observer shall, by virtue of the Company’s disclosure of, or such Person’s use
of any Confidential Information, acquire any rights with respect thereto, all of
which rights (including intellectual property rights) shall remain exclusively
with the Company. Purchaser shall be responsible for any breach of this
Section 2 by Observer, any of its Affiliates, or its or their Representatives.

(d) Observer and Purchaser, on behalf of itself and Observer, agree that, upon
the request of the Company following the termination of Purchaser’s right to
designate a Purchaser Observer and Purchaser Director under the SPA, it will
(and will cause Observer, its Affiliates and its and their Representatives to)
promptly (i) destroy all physical materials containing or consisting of
Confidential Information and all hard copies thereof in their respective
possession or control; and (ii) destroy all electronically stored Confidential
Information in their possession or control; provided, however, that each of
Purchaser, its Affiliates, and its and their Representatives may retain any
electronic or written copies of Confidential Information as may be (1) stored on
its electronic records or storage system resulting from automated back-up
systems; (2) required by law, other regulatory requirements, or internal
document retention policies; or (3) contained in presentations or minutes of
board meetings of Purchaser or its Affiliates; provided, further, however, that
any such retained Confidential Information shall remain subject to this
Section 2.

3. Securities Law Matters. Purchaser and Observer acknowledge and will advise
their respective Affiliates and Representatives that United States securities
laws prohibit any Person who has received from an issuer any material,
non-public information from purchasing or selling securities of such issuer or
from communicating such information to any other Person under circumstances in
which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities.

4. Termination. This Agreement and all rights and obligations hereunder shall
terminate at the time Observer resigns, is removed or replaced; provided, that
the non-use and non-disclosure obligations contained herein shall survive for
one year following the date on which Purchaser no longer has the right to
designate a Purchaser Observer or Purchaser Director pursuant to the SPA;
provided, further, such termination shall not relieve a Party from its
responsibilities in respect of any breach of this Agreement prior to such
termination.

5. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6. Governing Law; Specific Performance. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to choice of law or conflict of laws principles thereof that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware). Each Party acknowledges that its breach of this Agreement may cause
irreparable damage to the other Party and hereby agrees that the other Party may
seek injunctive relief under this Agreement for such breach or threatened breach
as well as such further relief as may be granted by a court of competent
jurisdiction. Such relief shall be available without the obligation to prove any
damages underlying such breach, and each Party further agrees to waive any
requirement for the securing or posting of any bond in connection with any such
remedy.

 

3



--------------------------------------------------------------------------------

7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (i) upon receipt if sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (ii) on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service; or (iii) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the address set forth on
the signature page of the applicable Party to this Agreement or pursuant to such
other instructions as may be designated in writing by the Party to receive such
notice.

8. Successors and Assigns. No Party to this Agreement may assign its rights or
obligations under this Agreement without the written consent of the other
Parties. This Agreement shall be binding upon and inure to the benefit of the
Company, Observer and Purchaser and their respective successors and permitted
assigns.

9. Amendment and Waiver. This Agreement and any terms hereof may not be amended,
supplemented or modified except pursuant to a writing signed by the Company,
Observer and Purchaser. Any waiver or any breach of any of the terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or of any other term or condition, nor shall any
failure to insist upon strict performance or to enforce any provision hereof on
any one occasion operate as a waiver of such provision or of any other provision
hereof or a waiver of the right to insist upon strict performance or to enforce
such provision or any other provision on any subsequent occasion. Any waiver
must be in writing signed by the Person exercising such waiver.

10. No Other Amendment or Modification. Nothing in this Agreement amends,
modifies or waives any Party’s rights or obligations under the SPA or Ripple NDA
and such agreements shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
Party and delivered to the other Parties, it being understood that all Parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by an e-mail which contains a portable document
format (.pdf) file of an executed signature page, such signature page shall
create a valid and binding obligation of the Party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the day and year first above written.

 

COMPANY:

MONEYGRAM INTERNATIONAL, INC.

By:  

 

Name:  

 

Title:  

 

Address:   2828 N. Harwood Street, 15th Floor   Dallas, Texas 75201   Attention:
F. Aaron Henry; Robert L.   Villaseñor   Email: ahenry@moneygram.com;  
rvillasenor@moneygram.com

 

SIGNATURE PAGE – CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

OBSERVER:

 

[OBSERVER]

Address:  

 

 

 

 

 

 

SIGNATURE PAGE – CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

PURCHASER: RIPPLE LABS INC.

By:  

 

Name:  

 

Title:  

 

Address:   315 Montgomery St. Floor 2   San Francisco, California 94104  
Attention: General Counsel   Email: stu@ripple.com

 

SIGNATURE PAGE – CONFIDENTIALITY AGREEMENT